EXHIBIT 10.4

 

LICENSE AGREEMENT

 

Carnegie Mellon University — Spectral Molecular Imaging, Inc.

 

This Agreement (hereinafter “this Agreement”) entered into as of this 29th day
of September, 2005 (the “Effective Date”) by and between Carnegie Mellon
University, a Pennsylvania not-for-profit corporation, having a principal place
of business at 5000 Forbes Avenue, Pittsburgh, Pennsylvania (“CMU”) and Spectral
Molecular Imaging, Inc., a Nevada corporation with an address at 8591 Skyline
Drive, Los Angeles, California 90046, including its Controlled Subsidiaries
(hereinafter collectively referred to as “LICENSEE”).

 

Witnesseth

 

Whereas, CMU owns certain rights in certain technology and software relating to
Acousto Optic Tunable Filters (the “AOTF”), and has granted an exclusive license
under those rights, including under U.S. Patent Number 5,796,512 and U.S. Patent
Number 5,841,577, to ChromoDynamics, Inc. (“CDI”) pursuant to a License
Agreement, dated as of June 25, 1998, as amended, between CMU and CDI (the “CDI
Agreement”);

 

Whereas, LICENSEE desires to acquire exclusive rights under a license from CMU
in and to the AOTF for use in various fields of use as set forth herein;

 

Whereas, pursuant to an Assignment and License Agreement, attached hereto as
Attachment B, dated as of November 1, 2004 by and among LICENSEE, CDI and
certain individual parties, as amended, CDI has agreed to a modification to the
CDI Agreement that will provide for a direct and exclusive license from CMU to
LICENSEE of those CMU Rights within certain fields of use;

 

Whereas, LICENSEE desires to acquire an exclusive license to CMU’s AOTF
technology as further set forth herein and CMU is willing to grant such license
on the terms and conditions herein set forth and in consideration of the payment
of royalties and the issuance of shares of LICENSEE as provided herein;

 

Now Therefore, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties agree as follows:

 

1. Certain Definitions (“Defined Terms”)

 

1.1. “Controlled Subsidiary” shall mean any subsidiary that is greater than 50%
owned by Spectral Molecular Imaging, Inc.

 

1.2. “Copyrights” shall mean any CMU copyrights in information licensed under
this Agreement.

 

1.3. “Derivative” shall mean the technology developed by LICENSEE that includes,
or is based in whole or in part on, the Licensed Technology, including, but not
limited to, translations of the Licensed Technology to other foreign or computer
languages, adaptation of the Licensed Technology to other hardware platforms,
abridgments, condensations and revisions incorporating

 

Portions marked with {***} have been omitted pursuant to a Request for
Confidential Treatment and were filed separately with the Commission.



--------------------------------------------------------------------------------

all or any part of the Licensed Technology which may also include
LICENSEE-created modifications or enhancements. LICENSEE shall be entitled to
establish all proprietary rights for itself in the intellectual property
represented by Derivatives, whether in the nature of trade secrets, copyrights,
patents or other rights, subject to Copyrights. Any copyright registration by
LICENSEE for Derivatives shall give full attribution to CMU’s Copyrights.

 

1.4. “Dispose or Disposition” shall mean the sale, lease or other transfer of
Licensed Products.

 

1.5. “Dollar”, “U.S. Dollar” and “U.S. $” shall mean lawful money of the United
States of America.

 

1.6. “Field of Use” shall mean the use of the Licensed Technology listed in
Section 1.9 herein for developing and commercializing the Endoscopic Invention
(as defined in the Assignment and License Agreement attached hereto as
Attachment B) and otherwise for use in developing and commercializing
dermoscopic and other medical imaging applications.

 

1.7. “Fiscal Quarter” or “Quarter” shall mean a normal quarterly accounting
period of LICENSEE within LICENSEE’s fiscal year.

 

1.8. “Licensed Product” or “Product” shall mean any product which is based on or
utilizes wholly or in part Licensed Technology and/or any and all Derivatives.

 

1.9. “Licensed Technology” or “Technology” shall mean (i) the technology listed
in Attachment A specifically including, but not limited to, all in-vivo spectral
imaging, including endoscopy by AOTFs, surface imaging by AOTFs (dermascopy),
non-invasive sub-surface imaging by AOTFs (oxygen sensing, etc.), and optical
coherence tomography using AOTFs; (ii) any claims under the Patent; and
(iii) all copyrights, trade secrets, know-how, trademarks and tradenames owned
by CMU (related to the foregoing technology listed in items (i) and (ii) above),
existing as of the Effective Date.

 

1.10. “Net Sales” shall mean the total Revenues received by LICENSEE (i) from
the sale, lease or other transfer of Licensed Products, and (ii) from services
related to Licensed Technology, including but not limited to curriculum,
consulting and training services (but excluding any Revenues derived by LICENSEE
from any surgical or other similar procedures performed in conjunction with the
use of any Licensed Product), less the total of all –

 

(a) discounts allowed in amounts customary in the trade;

 

(b) sales tariffs, duties and/or taxes imposed on production, sale, delivery or
use of Licensed Products or the Licensed Technology;

 

(c) outbound transportation prepaid or allowed and costs of insurance for
transportation; and

 

(d) amounts allowed or credited on returns.

 

No deduction shall be made for commissions paid to individuals, whether they are
individual sales agents or employees. If Licensed Product is disposed of in
combination with other products, Net Sales shall be deemed to be no less than
the customary market price for Licensed

 

Page 2



--------------------------------------------------------------------------------

Product sold as a free-standing product in similar quantities and under similar
competitive conditions during the most recent twelve month period.

 

1.11. “Patents” shall mean and include all or any of the following: (i) U.S.
Patent Number 5,796,512 entitled “Submicron imaging system having an
acousto-optic tunable filter” and U.S. Patent Number 5,841,577 entitled “Light
Microscope having acousto-optic tunable filters” (ii) any patent, continuation,
continuation-in-part, re-examination, divisional, or reissue of such patents,
issuing from the applications referenced in the foregoing item (i) in the USA or
in any other country.

 

1.12. “Prime Rate” shall mean the interest rate per annum announced from time to
time by Citibank, N.A., New York, NY, as its prime rate.

 

1.13. “Revenue” shall mean the U.S. Dollar value of all consideration realized
by LICENSEE from the sale, lease or other transfer of Licensed Products. Revenue
shall not include the amount of consideration received for optical or other
equipment (acquired by LICENSEE and sold in conjunction with Licensed Product)
which do not include Licensed Technology

 

1.14. “Royalties” shall mean Disposition royalties which are calculated based on
the number of units of Licensed Products sold by LICENSEE or its sublicensees
and will be payable by LICENSEE to CMU under the provisions of this Agreement.

 

1.15. “Shares” shall mean any of the following held by a Shareholder: (a) any
capital stock of the LICENSEE; (b) any warrants, options or other rights to
subscribe for or to acquire, directly or indirectly, capital stock of the
LICENSEE, whether or not then exercisable or convertible; (c) any stock, notes
or other securities which are convertible into or exchangeable for, directly or
indirectly, capital stock of the LICENSEE, whether or not then convertible or
exchangeable; and (d) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in clauses (a), (b) and
(c) above by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization. As to any particular securities constituting Shares, such shares
will cease to be Shares when they have been transferred in a public sale.

 

1.16. “Shareholder” shall mean owner of Shares of stock in LICENSEE.

 

2. License Grant

 

2.1. License Grant. CMU hereby grants to LICENSEE, and LICENSEE hereby accepts
for the Term of this Agreement an exclusive, world-wide right to use the
Licensed Technology to develop, have developed, make, have made, use, market,
have marketed and Dispose and have Disposed of Licensed Products and to create
or have created Derivatives, within the Field of Use, for the purposes of
(i) the development and engineering of commercial Licensed Products; (ii) the
manufacturing, marketing, sale and Disposition of Licensed Products, directly
and through sublicensees, distributors and value-added resellers (VARs), both in
the United States and in international markets, and (iii) the sublicensing of
Licensed Technology to others within the provisions of Section 2.3 herein.

 

Page 3



--------------------------------------------------------------------------------

2.2. Controlled Subsidiaries. No Controlled Subsidiary of LICENSEE shall be
permitted to make, have made, use and/or Dispose of Licensed Products unless it
has executed and delivered to CMU its agreement, which is then in effect, to be
bound by all obligations of this Agreement, including but not limited to
Indemnification, Insurance, and the procedures for Dispute Resolution in the
form set forth as Attachment C.

 

2.3. Sublicensing.

 

No right to sublicense the Licensed Technology is hereby granted to LICENSEE,
except that LICENSEE may sublicense Licensed Technology to (i) its direct
customers as required to enable such customers to use and practice Licensed
Technology, (ii) original equipment manufacturers who manufacture Licensed
Products for sale by LICENSEE, (iii) other persons or entities to develop,
manufacture, market and sell Licensed Products so long as such persons or
entities are financially viable, have favorable business reputations, and are
reasonably satisfactory to CMU, and (iv) other persons or entities not included
in clauses (i)—(iii) above but only with the specific written agreement of CMU.

 

In the case of all sublicenses granted by LICENSEE, sublicensees must assume,
along with LICENSEE, all obligations of this Agreement, including but not
limited to Indemnification, Insurance and the procedures for Dispute Resolution,
which shall be explicitly included in any sublicense and be binding upon any
sublicensee as if it were a party to this Agreement.

 

2.4. CMU / LICENSEE R&D and other Contract Relationships. No provision of this
Agreement shall restrict CMU’s ability to conduct further research and
development in the area of Licensed Technology or other areas.

 

2.5. Regulations. All Licensed Products shall be manufactured, sold and
performed by LICENSEE in compliance with all applicable governmental laws, rules
and regulations. LICENSEE shall keep CMU fully informed of, and shall move
expeditiously to resolve, any complaint by a commercial and/or governmental body
relevant to the products or the services, except for complaints subject to
Section 23 of this Agreement.

 

2.6. Grantbacks. CMU shall have the right to use, free of charge, any of
Licensed Technology, patents, or Licensed Product and/or Derivatives, for CMU
research, educational, academic, or administrative purposes. This does not
require LICENSEE to provide to CMU any equipment without charge.

 

3. Term of this Agreement

 

The term of this Agreement shall conclude at the end of twenty (20) years from
the Effective Date, or on the expiration date of the last-to-expire Patent,
whichever comes sooner, unless otherwise terminated pursuant to another
provision of this Agreement.

 

4. Royalties

 

4.1. General. As partial consideration for the rights and values received under
this License, LICENSEE shall pay CMU royalties in accordance with the provisions
of this Article 4 herein.

 

Page 4



--------------------------------------------------------------------------------

4.2. Calculation of Royalties. Royalties payable by LICENSEE to CMU shall be
calculated by LICENSEE each Quarter based on the number of units of Licensed
Products sold by LICENSEE during that Quarter (less the number of returned
units, if any) (“Calculated Royalties”). In the event of sales by LICENSEE’s
sublicensees, distributors or VARs, the royalties will be calculated on the
number of units of Licensed Products sold by such sublicensees, distributors and
VARs as if those sales were made by LICENSEE. The Calculated Royalty shall be
equal to {***}, but the Calculated Royalty for each unit shall in no event
exceed {***} of the Net Sales with respect to that unit. In the event LICENSEE
is required to make any payments to any third parties in order for it or its
sublicensees to practice the Licensed Technology, LICENSEE shall be permitted to
offset {***} of such payments (before similar offsets under the third party
agreement) against any Royalties payable by LICENSEE under this Agreement, but
such offsets shall not reduce CMU’s Royalties by more than {***}.

 

4.3. Payments in U.S. Dollars. All payments due under this Agreement shall be
payable in United States dollars. Conversion of foreign currency to U.S. dollars
shall be made at the conversion rate existing in the United States (as reported
in the Wall Street Journal) on the last working day of the calendar quarter
preceding the applicable Royalty period. Such payments shall be without
deduction of exchange, collection, or other charges. If by law, regulation, or
fiscal policy of a particular country, conversion into United States dollars or
transfer of funds of a convertible currency to the United States is restricted
or forbidden, LICENSEE shall give CMU prompt written notice of such restriction.
LICENSEE shall pay any amounts due CMU through whatever lawful methods CMU
reasonably designates; provided, however, that if CMU fails to designate such
payment method within thirty (30) days after CMU is notified of the restriction,
LICENSEE may deposit such payment in local currency to the credit of CMU in a
recognized banking institution selected by LICENSEE and identified by written
notice to CMU, and such deposit shall fulfill all obligations of LICENSEE to CMU
with respect to such payment.

 

4.4. Payment Terms for Royalties. Royalties shall be payable quarterly on the
ninetieth (90) day immediately following the Quarter for which such Royalties
were calculated. Payments of Royalties shall be made promptly by LICENSEE, with
no invoicing by CMU to be required.

 

4.5. Withholding and Similar Taxes. LICENSEE shall pay all taxes which may be
assessed or levied on, or on account of, the Licensed Product made, used or
Disposed of hereunder and all taxes (other than taxes imposed by the United
States of America or the Commonwealth of Pennsylvania or jurisdictions within
such Commonwealth) levied on or on account of the amounts payable to, or for the
account of, CMU under this Agreement.

 

4.6. No Right to Suspend Payments. Notwithstanding the pendency of any
infringement (or other) claim or action by or against LICENSEE, LICENSEE shall
have no right to terminate or suspend (or escrow) payment of any amounts
required to be paid to CMU pursuant to this Agreement.

 

5. LICENSEE Shares

 

5.1. Issuance of Shares to CMU. As a partial royalty for the license rights
granted by CMU herein, LICENSEE agrees to the following: within thirty (30) days
from the Effective Date,

 

Page 5



--------------------------------------------------------------------------------

LICENSEE will execute and deliver to CMU that number of Shares of LICENSEE’s
common stock that shall constitute two percent (2%) of the total of all Shares
of LICENSEE’s common stock then outstanding.

 

5.2. Prior to the first of (a) LICENSEE becoming a public company through an IPO
or a merger with a dormant or other public company or (b) LICENSEE merging or
selling all or substantially all of its assets to another company that is not
more than 50% owned by LICENSEE’s then shareholders (the “Public Company/Sale
Date”) CMU shall have preemptive rights with respect to additional issuances of
equity securities (or securities convertible or exchangeable into equity
securities) (“Equity Securities”), including without limitation issuances of
Equity Securities to LICENSEE employees in exchange for cash, the effect of
which will be that CMU shall have the right to subscribe on the same terms for
additional Equity Securities so as to maintain its two percent (2%) equity
interest without dilution or diminution. If additional Equity Securities are
issued in conjunction with a merger or acquisition, in order for CMU to exercise
its preemptive rights, the valuation of those securities will be made by an
independent third party, agreed to in advance by both parties (if no independent
third party can be agreed upon by both parties then by an arbitration pursuant
to Section 22.) The independent third party valuation (or arbitration) will be
considered final.

 

5.3. In any public offering of securities conducted by LICENSEE, which includes
Shares held by LICENSEE’s Shareholders as of the Effective Date, CMU shall be
entitled to participate on a pro rata basis to the same extent as such selling
Shareholders (or any permitted transferee of such selling Shareholders) and on
terms and conditions no less favorable to CMU than those provided to such
selling Shareholders (or such permitted transferee).

 

5.4. Prior to the Public Company/Sale Date, CMU shall have the right of co-sale
such that, if another Shareholder desires to sell all or any part of his or its
common stock, now owned or hereinafter acquired, and the LICENSEE does not
exercise in full a right of first refusal to acquire such stock, any such sale
of common stock will be subject to the following rights of co-sale. CMU shall
have the right to sell to the purchaser of the stock, on the same terms and
conditions, an amount of Shares equal to the number of Shares of common stock
(including Shares of common stock into which each of the Shareholders may
convert any other stock) then owned by CMU equal to (i) the percentage ownership
of CMU in the common stock of LICENSEE (including Shares of common stock into
which each of the Shareholders may convert any other securities convertible into
common stock) times the number of Shares to be sold or (ii) at the option of
CMU, a lesser number of Shares (“Co-Sale Right”). The effect of this Co-Sale
Right will be to equate, on a percentage ownership basis, the number of Shares
sold by the selling Shareholder and each of the other Shareholders, which may
prevent the selling Shareholder from selling the number of Shares which he or it
originally intended to sell.

 

5.5. Notwithstanding the foregoing, the provisions of Section 5.4 shall not
apply to any sale by a Shareholder in an underwritten public offering under an
effective registration statement under the Securities Act of 1933, as amended.

 

Page 6



--------------------------------------------------------------------------------

6. Minimum Performance Requirements

 

6.1. Subject to obtaining any regulatory marketing approvals, LICENSEE shall use
its best efforts to introduce Licensed Technology into the commercial markets as
soon as possible; thereafter, until the expiration of this Agreement, LICENSEE
shall keep Licensed Technology reasonably available to the public and actively
promoted in. commerce.

 

6.2. LICENSEE shall use its best efforts to file for FDA marketing approval for
at least one Licensed Product within thirty-six (36) months of the Effective
Date.

 

6.3. LICENSEE’s failure to perform in accordance with Sections 6.1 or 6.2 herein
shall be grounds for CMU to terminate this Agreement pursuant to Section 12.2
herein, subject to the cure provisions set forth therein.

 

7. General Payment Terms

 

7.1. Royalties shall be paid by LICENSEE to CMU as defined in Sections 4 and 7
herein until this Agreement expires or is terminated in accordance with this
Agreement. If this Agreement terminates before the end of a Fiscal Quarter, the
payment for that terminal fractional portion of a Fiscal Quarter shall be made
within ninety days of the date of termination of this Agreement.

 

7.2. All Royalties hereunder shall be paid in U.S. Dollars and shall be made by
wire transfer to CMU’s account [No. 197-9003 ABA043000261 94-050 MELLON BANK,]
or by LICENSEE’s check sent in accordance with Article 24 (Notices).

 

7.3. All Royalties payable hereunder which are overdue shall bear interest until
paid at a rate equal to the Prime Rate in effect at the date such royalties were
due, but in no event to exceed the maximum rate of interest permitted by
applicable law. This provision for interest shall not be construed as a waiver
of any rights CMU has as a result of LICENSEE’s failure to make timely payment
of any amounts.

 

8. Reports and Audits

 

8.1. Reporting Requirements. LICENSEE shall provide to CMU statements with
respect to Royalties and other amounts payable under this Agreement within 45
(forty-five) days following the end of each of LICENSEE’s Fiscal Quarter
(“Reporting Date”). Each report must be fully and accurately completed and
signed and certified as accurate by LICENSEE. Each statement shall provide
information for all information items listed below for that Fiscal Quarter and,
cumulatively, for the Year to date.

 

  •   Net Sales

 

  •   Calculated Royalties

 

  •   Royalties payable and due

 

  •   Sublicense income received and payable to CMU, by specific sublicensees.

 

8.2. Accurate Books. LICENSEE shall maintain accurate books and records such
that the Royalties due and payable hereunder can be easily ascertained. Such
books and records shall be

 

Page 7



--------------------------------------------------------------------------------

maintained at LICENSEE’s primary offices and shall be available for inspection
by CMU or its representatives during the normal business day upon not less than
ten (10) business days prior written notice, provided that CMU or its
representatives agree to protect the confidentiality of the information as to
LICENSEE’s customers.

 

8.3. Audits. CMU shall have the right to have LICENSEE’s books and records
audited by a certified public accounting firm or representative of its
selection, and LICENSEE agrees to cooperate fully in any such audit, provided
that the auditors agree to protect the confidentiality of all information
obtained as result of the audit. Any such audit shall not be more frequent than
annually. In the event that such audit determines that the amount of Royalties
paid CMU was in error by more than the greater of $5,000 or five (5%) percent of
the amount paid, LICENSEE shall pay the costs of the audit, unless the error was
an overpayment.

 

8.4. LICENSEE shall report to CMU the date of first commercial sale of a
Licensed Product within sixty (60) days of occurrence in each country.

 

8.5. Within sixty (60) days after the end of LICENSEE’s fiscal year, LICENSEE
shall furnish CMU with a written report on the progress of its efforts during
the immediately preceding calendar year to develop and commercialize Licensed
Products. The report shall also contain a discussion of intended efforts and
sales projections for the year in which the report is submitted.

 

8.6. Within ninety (90) days after the end of LICENSEE’s fiscal year, LICENSEE
shall provide CMU with LICENSEE’s financial statements for the preceding fiscal
year including, at a minimum, an income statement, a statement of cash flows and
a balance sheet that has been certified by LICENSEE’s treasurer, chief financial
officer or an independent auditor.

 

9. Improvements and Collaborations

 

9.1. Discussion Only. Discussion of a problem during collaboration between the
parties to this Agreement will not create any rights to any ownership of
patents, Patents, copyrights, trade secrets or any other intellectual property
rights.

 

9.2. LICENSEE Ownership. LICENSEE will own all of the right, title and interest
(including patents, copyrights, trade secrets and any other intellectual
property rights, but excluding Patents) in and to the results of the
collaboration between the parties that are created solely by LICENSEE’s
employees or agents.

 

9.3. CMU Ownership. CMU will own all of the right, title and interest (including
patents, Patents, copyrights, trade secrets and any other intellectual property
rights) in and to the results of the collaboration between the parties that are
created solely by CMU employees or agents.

 

9.4. Joint Development. If a joint development effort related to the Licensed
Technology or other technology is undertaken, the project shall be evidenced by
a writing executed by LICENSEE and the Associate Provost of CMU and the rights
of the parties in any work product or Intellectual Property Rights arising from
such efforts shall be as set forth in such writing. In the absence of such a
writing, CMU shall own all right, title and interest in and to any work product
or Intellectual Property Rights arising from such joint development efforts.

 

Page 8



--------------------------------------------------------------------------------

9.5. No Separate License. Except as provided in Section 2.4 or in this Article
9, nothing in this Agreement shall be deemed to grant any license or rights in
any other technology of either CMU or LICENSEE in addition to the Licensed
Technology.

 

10. Patents and Other Intellectual Property

 

10.1. CMU Property. Intellectual property rights of CMU to Licensed Technology
such as Patent, patent(s), Copyrights, and trademark(s) which may be obtainable
will remain the property of CMU.

 

10.2. Patenting Expenses.

 

10.2.1 Accrual of Patenting Expenses. CMU will pay for all costs, fees and other
direct expenses related to the prosecution and maintenance of the Patent,
including patenting expenses and fees and related attorney and other expenses
(“Patenting Expenses”), with twenty percent (20%) of any such expenses incurred
after the Effective Date to be reimbursed by LICENSEE in accordance with
Section 10.2.2 herein.

 

10.2.2 Reimbursement of Patenting Expenses. CMU will determine the Patenting
Expenses to be paid for by CMU for each six month period starting on the
Effective Date and continuing until the end of the Term of the Agreement
(“Calculation Period”). While CDI is obligated to reimburse CMU for any of the
Patenting Expenses under any license agreement between CDI and CMU, LICENSEE
shall reimburse CMU for twenty percent (20%) of such Patenting Expenses. Payment
by LICENSEE to CMU of such reimbursements shall be due within 90 days after the
invoicing of such amounts by CMU to LICENSEE. Should CDI no longer be obligated
to reimburse CMU for any of the Patenting Expenses, all Patenting Expenses shall
be pro-rated between LICENSEE and any other licensees of the Licensed
Technology.

 

10.3. International Patent Coverage.

 

10.3.1 International Coverage. CMU will prosecute and maintain international
patent coverage in countries designated by LICENSEE under the reimbursement
arrangement provided for in Section 10.2.1 and Section 10.2.2 herein. Should CMU
seek and/or obtain patent coverage in any countries at LICENSEE’s request, all
Patenting Expenses related to such patent coverage shall be pro-rated between
LICENSEE and any other licensees having rights in the Licensed Technology in
such countries.

 

10.4. Patent Information. CMU will provide LICENSEE with copies of all patent
filings for review and comment prior to their filing and will provide LICENSEE
with copies of all material correspondence with all patent agencies.

 

10.5. Farkas Invention. LICENSEE has provided CMU with a copy of U.S. Patent
Application No. 11/026,912, filed with the U.S. Patent and Trademark Office in
December 2004 covering an invention by Dr. Daniel Farkas and certain other
individuals that has been assigned by those inventors to LICENSEE (the “Farkas
Invention”). CMU acknowledges and agrees that it has no ownership interest in or
claim with respect to the Farkas Invention and hereby disclaims any ownership
interest in any patent(s) issuing from U.S. Patent Application No. 11/026,912
unless such patent(s) claims priority from the Patent listed in Section 1.11.

 

Page 9



--------------------------------------------------------------------------------

11. Markings, Trademarks and Trade Names

 

11.1. LICENSEE shall use its best efforts to have included in all sales and
marketing literature relating to Licensed Products a statement to the effect
that “this product or portions thereof is manufactured under license from
Carnegie Mellon University” and, if applicable, either “Patent Pending” or, if
applicable, “U.S. Patent Number 5,796,512 and U.S. Patent Number 5,841,577.”

 

11.2. LICENSEE and all sublicensees, if any, shall have marked the appropriate
portions of all Licensed Products with any applicable United States of America
and foreign Patent numbers in accordance with the applicable laws of the
countries in which the materials are intended to be used. LICENSEE shall neither
register nor use any CMU trademarks or trade names and shall require its
sublicensees not to do so.

 

11.3. LICENSEE acknowledges that it does not have any rights or any title
whatsoever in or to CMU’s technology, trade name or in or to any of CMU’s
trademarks, except as provided under this Agreement. Any reference by LICENSEE
to CMU beyond the above may only be done with express written permission of
CMU’s Director of Technology Transfer.

 

12. Termination

 

12.1. If LICENSEE shall cease to carry on its business, this Agreement shall
terminate upon written notice by CMU. A breach by CDI of the CDI Agreement shall
not constitute a breach by LICENSEE under this Agreement or otherwise give CMU
the right to terminate this Agreement.

 

12.2. In the event that either party to this Agreement defaults in the
performance of any of its obligations hereunder and fails to cure such default
within thirty (30) days after written notice. of such default from such other
party, the other party shall have the right by written notice to the defaulting
party within sixty (60) days after the expiration of such thirty (30) day period
to terminate this Agreement, provided, however, that such 30 day period shall be
extended by an additional 60 days so long as the defaulting party is diligently
pursuing efforts to cure such default.

 

12.3. The termination of this Agreement pursuant to this Section 12 (or pursuant
to Section 3 of this Agreement) shall not terminate (i) the obligation of
LICENSEE to promptly pay CMU Royalties which were due or earned by CMU prior to
the effective date of the termination, and other amounts, which are accrued or
which are otherwise to be paid by LICENSEE under the terms of this Agreement or
(ii) the obligations of LICENSEE specified under Articles 4, 5, 7, 8, 10, 13,
14, 15, 16, 17, 18, 22, and 23 hereunder, or (iii) the obligations of CMU under
Articles 16 and 22 of this Agreement. Upon the early termination of this
Agreement, LICENSEE may complete and sell any work-in-progress and inventory of
Licensed Products that exist as of the effective date of termination, provided
that (a) LICENSEE is current in payment of all amounts due CMU under this
Agreement, (b) LICENSEE pays CMU the applicable Royalty on such sales of
Licensed Products in accordance with the terms and conditions of this Agreement,
and (c) LICENSEE shall complete and sell all work-in-progress and inventory of
Licensed Products within six (6) months after the effective date of termination.

 

Page 10



--------------------------------------------------------------------------------

13. Taxes

 

LICENSEE shall pay all sales taxes which may be assessed or levied on, or on
account of the Licensed Technology Disposed of hereunder and all taxes (other
than taxes imposed by the United States of America or the Commonwealth of
Pennsylvania or jurisdictions within such Commonwealth) levied on or on account
of the amounts payable to, or for the account of, CMU under this Agreement.

 

14. Warranties

 

14.1. ANY INFORMATION, MATERIALS, SERVICES, INTELLECTUAL PROPERTY OR OTHER
PROPERTY OR RIGHTS, GRANTED OR PROVIDED BY CMU PURSUANT TO THIS AGREEMENT ARE ON
AN “AS IS” BASIS. CMU MAKES NO WARRANTIES OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, AS TO ANY MATTER INCLUDING, BUT NOT LIMITED TO, WARRANTY OF FITNESS FOR
PARTICULAR PURPOSE, OR MERCHANTABILITY, EXCLUSIVITY OR RESULTS OBTAINED FROM
USE. NOR SHALL EITHER PARTY HERETO BE LIABLE TO THE OTHER FOR INDIRECT, SPECIAL,
OR CONSEQUENTIAL DAMAGES SUCH AS LOSS OF PROFITS OR INABILITY TO USE SAID
INTELLECTUAL PROPERTY OR ANY APPLICATIONS AND DERIVATIONS THEREOF. CMU DOES NOT
MAKE ANY WARRANTY OF ANY KIND WITH RESPECT TO FREEDOM FROM PATENT, TRADEMARK, OR
COPYRIGHT INFRINGEMENT, OR THEFT OF TRADE SECRETS AND DOES NOT ASSUME ANY
LIABILITY HEREUNDER FOR ANY INFRINGEMENT OF ANY PATENT, TRADEMARK, OR COPYRIGHT
ARISING FROM THE USE OF THE LICENSED TECHNOLOGY, INFORMATION, MATERIALS,
SERVICES, INTELLECTUAL PROPERTY, OR OTHER PROPERTY OR RIGHTS GRANTED OR PROVIDED
TO IT HEREUNDER. LICENSEE AGREES THAT IT WILL NOT MAKE ANY WARRANTY ON BEHALF OF
CMU, EXPRESSED OR IMPLIED, TO ANY ENTITY CONCERNING THE APPLICATION OF OR THE
RESULTS TO BE OBTAINED WITH THE LICENSED TECHNOLOGY, INFORMATION, MATERIALS,
SERVICES, INTELLECTUAL PROPERTY, OR OTHER PROPERTY OR RIGHTS, GRANTED OR
PROVIDED BY CMU PURSUANT TO THIS AGREEMENT.

 

15. Costs

 

All costs and expenses incurred by LICENSEE in carrying out its obligations
under this Agreement shall be paid by LICENSEE, and LICENSEE shall not be
entitled to reimbursement from royalties hereunder or otherwise therefor from
CMU. LICENSEE shall possess or obtain at its own expense all necessary licenses
and permits and shall comply with all laws, ordinances, rules or regulations
affecting the importation into and/or resale or transfer of Licensed Product.

 

16. Confidentiality and Trade Secrets

 

16.1. Definition of Confidential Information. “Confidential Information” shall
mean any information relating to the Licensed Technology, the terms of this
Agreement (as from time to time amended), Patents, patent applications,
copyright applications, trade secrets, know-how and other information covered by
this Agreement or information disclosed by LICENSEE or CMU

 

Page 11



--------------------------------------------------------------------------------

(the “Disclosing Party”) to CMU or LICENSEE (the “Receiving Party”) in the
matter set forth hereinafter. All such information shall be Confidential
Information to the technology disclosed, including information disclosed to the
Receiving Party prior to the date of this Agreement, unless such information
(1) was already in the Receiving Party’s possession prior to the disclosure
thereof by the Disclosing Party as provided in sub-Section 16.2 herein, (2) has
been published or is published hereafter, unless such publication is a breach of
this Agreement, (3) is received by the Receiving Party from a third party not
under an obligation of confidentiality with respect thereto, (4) is
independently developed by the Receiving Party, or (5) is disclosed by LICENSEE
to CMU as required by Section 2.6 herein.

 

16.2. Prior Knowledge. In the event that such information shall be established
to have been known to the Receiving Party prior to the disclosure thereof by the
Disclosing Party by reference to any publication thereof by the Receiving Party
or by reference to any internal writing or other business record maintained by
any of the entities that comprise the Receiving Party in the ordinary course of
business, such information shall, not be deemed to be Confidential Information
to that particular entity for purposes of this Agreement following notification
to the Disclosing Party of such fact.

 

16.3. Marking as Confidential. With respect to any information not related to
the Licensed Technology which is thought by the Disclosing Party to be
Confidential Information subject to this Agreement, the Disclosing Party shall
mark such information as “Confidential” prior to disclosing it to the Receiving
Party.

 

16.4. Notification. With respect to any oral communication not related to the
Licensed Technology which is deemed by the Disclosing Party to be Confidential
Information subject to this Agreement, the Disclosing Party shall notify the
Receiving Party of such fact and within thirty (30) days thereafter the
Disclosing Party shall send a memorandum to the Receiving Party outlining the
information deemed to be Confidential Information.

 

16.5. Term of Confidentiality. The Receiving Party shall maintain in confidence
and shall not disclose to any person not a party hereto, nor shall the Receiving
Party use or exploit in any way without the Disclosing Party’s written
agreement, any Confidential Information until three years after the later of the
date of the termination of this Agreement or the end of the term of the last to
expire Patent, unless such information ceases to be Confidential Information
prior to the end of such period through no fault of the Receiving Party or CMU
and LICENSEE enter into an agreement authorizing same.

 

16.6. Reasonable Precautions. The Receiving Party shall exercise all reasonable
precautions to prevent the disclosure of Confidential Information by its
employees or representatives, and in any event shall maintain with respect to
such Confidential Information a standard of care which is no less. than that
standard which the Receiving Party maintains to prevent the disclosure of its
own Confidential Information.

 

16.7. Termination. Upon termination of this Agreement, the Receiving Party
agrees to return at once to the Disclosing Party, without copying, all originals
and copies of all materials (other than this Agreement) containing any
Confidential Agreement. However, the Receiving Party shall be entitled to retain
one copy of all such materials in its legal files.

 

Page 12



--------------------------------------------------------------------------------

16.8. Publicity. LICENSEE shall be permitted to disclose the existence of this
Agreement in its business plans, offering documents and press releases, provided
that LICENSEE furnishes a copy of the text of such disclosure to CMU prior to
making such disclosure.

 

17. Indemnification

 

LICENSEE hereby agrees to defend, indemnify and hold harmless CMU, its trustees,
officers, employees, attorneys and agents from all claims or demands made
against them (and any related losses, expenses or costs) arising out of or
relating to LICENSEE’s and/or its sublicensees’ negligent use or willful misuse
of, or negligent conduct or willful misconduct regarding the Licensed Technology
and/or Licensed Product, including but not limited to, any claims of product
liability, personal injury (including, but not limited to, death), damage to
property or violation of any laws or regulations.

 

18. Insurance

 

LICENSEE shall obtain and maintain appropriate coverage of clinical trial
insurance, general liability, product liability, and public liability insurance
in the amount of no less than two million Dollars ($2,000,000) to protect CMU,
its trustees, officers, employees, attorneys, and agents under the
indemnification provided hereunder. CMU, its trustees, officers, employees,
attorneys, and agents shall be named insureds (or as co-insureds) on LICENSEE’s
insurance policies and shall be provided appropriate certificates of insurance
thereunder. LICENSEE shall maintain such insurance for at least two (2) years
following the termination or expiration of this Agreement.

 

19. Waivers of Breach

 

No acquiescence in any breach of this Agreement by either party shall operate to
excuse any subsequent or prior breach.

 

20. Prior Agreement

 

This Agreement supersedes all previous agreements relating to the subject matter
hereof, whether oral or in a writing, and constitutes the entire agreement of
the parties hereto and shall not be amended or altered in any respect except in
a writing executed by the parties.

 

21. Interpretation

 

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the Commonwealth of Pennsylvania, United States of America,
without regard to conflict of law principles.

 

22. Dispute Resolution

 

22.1. Arbitration. Any controversy or dispute arising under this Agreement shall
be referred to and finally settled by arbitration in the City of Pittsburgh,
Pennsylvania, under the auspices of, and conducted in accordance with, the rules
of the American Arbitration Association. All arbitration proceedings shall be
before a board of three (3) arbitrators, for each of which each

 

Page 13



--------------------------------------------------------------------------------

party shall select one (1) arbitrator and the selected arbitrators shall select
the third arbitrator. The costs of the third arbitrator shall be divided equally
between, the parties, and each party shall pay the costs of the arbitrator
selected by it. Any award of the arbitrators shall be final and conclusive on
the parties to this Agreement, and judgment upon such award may be entered in
any court having jurisdiction thereof.

 

22.2. Injunctive Relief. Either party may seek injunctive relief from a court
for violation by the other party of Sections 2, 11, 13, 14, 15, 16, 17, 18, 22,
and 23 herein, for enforcement of any arbitration award or for enforcement of
any non-arbitrable matter. The prevailing party shall be entitled to recover
from the other all costs, including attorney’s fees, related to the action for
injunctive relief.

 

22.3. Court Action. LICENSEE hereby. irrevocably and unconditionally —

 

(i) agrees that any action, suit or proceeding contemplated by Sections 22.2 and
22.3 herein (collectively, “Related Litigation”) may be brought in any state or
federal court of competent jurisdiction sitting in Allegheny County,
Pennsylvania, submits to the jurisdiction of such courts, and to the fullest
extent permitted by law agrees that it will not bring any Related Litigation in
any other forum (but nothing herein shall affect the right of CMU to bring any
action, suit or proceeding in any other forum);

 

(ii) waives any objection which it may have at any time to the laying of venue
of any Related Litigation brought in any such court, waives any claim that any
such Related Litigation’ has been brought in an inconvenient forum, and waives
any right to object, with respect to any Related Litigation brought in any such
court, that such court does not have jurisdiction over LICENSEE; and

 

(iii) consents and agrees to service of any summons, complaint or other legal
process in any Related Litigation by registered or certified mail, postage
prepaid, to LICENSEE at the address for notices described in Section 24 herein,
and consents and agrees that such service shall constitute in every respect
valid and effective service (but nothing herein shall affect the, validity or
effectiveness of process served in any other manner permitted by law).

 

23. Infringement

 

23.1. LICENSEE shall have the right during the term of this Agreement to
commence an action for infringement of the Patents against any third party for
any infringement occurring within the Field of Use, provided that LICENSEE shall
provide CMU 30 (thirty) days’ prior written notice of such infringement and of
LICENSEE’s intent to file such action. CMU shall have the right at its own
expense to appear in such action by counsel of its own selection. If required by
the jurisdictional laws of the forum that any such action be prosecuted in the
name of the owner of the Patent, CMU shall voluntarily appear at LICENSEE’s
expense; provided that if such appearance subjects CMU to any unrelated action
or claim of a third party or LICENSEE in such jurisdiction, then CMU shall have
the right to decline such appearance. Settlement of any action brought by
LICENSEE shall require the consent of CMU and LICENSEE, which neither shall
unreasonably withhold from the other, and any settlement amount or recovery for
damages shall be applied as follows: (i) first, to reimburse the parties for
their expenses in connection with the

 

Page 14



--------------------------------------------------------------------------------

litigation; and (ii) second, CMU shall receive compensation for the time of any
CMU personnel involved in the action and (iii) third, CMU shall receive {***}.

 

23.2. CMU shall have the right in its absolute discretion during the term of
this Agreement to commence or defend an action for infringement of or by the
Patents and/or Copyrights against any third party for any infringement occurring
anywhere in the world, provided that, before commencing any such action
concerning the Field of Use, CMU shall provide LICENSEE not less than 30
(thirty) days’ prior written notice of such infringement and of CMU’s intent to
file such action. LICENSEE shall have the right at its own expense to appear in
such action by counsel of its own selection. If CMU provides LICENSEE with such
notice before instituting an action concerning the Field of Use and LICENSEE
fails to initiate an action against such third party prior to the commencement
of an action by CMU, then any settlement amount or recovery for damages shall
belong entirely to CMU and CMU may settle said action without the consent of
LICENSEE.

 

24. Notices

 

Any notice under any of the provisions of this Agreement shall be deemed given
when deposited in the mail, postage prepaid, certified first class mail return
receipt requested and addressed to the applicable party at the address stated on
the signature page hereof, or such ‘other address as such party shall specify
for itself by like notice to other party. Each party shall transmit to the other
a facsimile copy of each such notice promptly after such deposit in the mail.

 

25. Assignment

 

LICENSEE shall neither assign nor transfer this Agreement or any interest herein
without the prior written consent of CMU. If LICENSEE wishes to dispose of the
business of which this Agreement forms part or if all or substantially all of
the assets of LICENSEE shall be acquired by another corporation, such consent by
CMU to assignment to such acquiring corporation shall not be unreasonably
withheld or delayed. In the case of a merger, consolidation or other similar
transaction in which LICENSEE’s shareholders own more than 50% of the equity of
the surviving entity, no consent of CMU shall be required, provided that such
surviving entity agrees in advance to be bound by the terms of this Agreement.

 

26. Headings

 

The section headings contained in this Agreement are set forth for the
convenience of the parties only, do not form a part of this Agreement and are
not to be considered a part hereof for the purpose of construction or
interpretation hereof, or otherwise.

 

Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in duplicate counterparts, each of which shall be deemed to constitute
an original, effective as of the date first above written.

 

The undersigned verify subject to the penalties of 18 Pa. C.S. § 4904 relating
to unsworn falsification to authorities that they have the authority to bind to
this Agreement the party on behalf of which they are executing below.

 

CARNEGIE MELLON UNIVERSITY

By: 

 

/s/ Susan Burkett

   

Susan Burkett

   

Associate Provost

 

Date: September 29, 2005

 

Address for Notices:

 

CMU

5000 Forbes Avenue

Pittsburgh, Pennsylvania 15213, USA

Attention:

   Director of Technology Transfer

Telecopier:

   412-268-7395

 

SPECTRAL MOLECULAR IMAGING, INC.

By: 

 

/s/ David Wohlberg

   

David J. Wohlberg

   

President

 

Date: September 29, 2005

 

Address for Notices:

 

8591 Skyline Drive

Los Angeles, California 90046

 

Attention:   David J. Wohlberg

 

Telecopier: (310) 789-1413

  

With copy to:

 

Sanford J. Hillsberg, Esq.

Troy & Gould Professional Corporation

1801 Century Park East, Suite 1600

Los Angeles, California 90067

 

Telecopier: (310) 201-4746

 

Page 16



--------------------------------------------------------------------------------

The undersigned acknowledges the above License Agreement and agrees that the CDI
Agreement (as defined therein) shall be deemed modified and amended to the
extent required to reflect the grant of the license by CMU under the above
License Agreement and so as to be consistent with the terms of the above License
Agreement.

 

ChromoDynamics, Inc.

By:

       

Jill Wachman, M.D.

   

Vice President

 

Date:                                                                  , 2005

 

Page 17



--------------------------------------------------------------------------------

Attachment A

 

CMU TECHNOLOGY

 

1. Certain (see below) technologies covered under the following U.S. Patent:

 

  •   U.S. Patent 5,796,512:

 

Sub-Micron Imaging System Having an Acousto-optic Tunable Filter

 

  •   U.S. Patent 5,841,577:

 

Light Microscope Having Acousto-optic Tunable Filter

 

Applications are encompassing in vivo and clinical use, and include but are not
limited to:

 

2. In-vivo spectral imaging

 

  (a) endoscopy by AOTFs

 

  (b) skin surface imaging by AOTFs (dermascopy)

 

  (c) non-invasive surface/sub-surface imaging by AOTFs (oxygen sensing, etc.)

 

  (d) Optical Coherence Tomography using AOTFs

 

  (e) Polarization-controlled imaging in live specimens

 

3. Macroscopic spectral imaging

 

4. Use of AOTF system for illumination in combination with a different spectral
system for detection (Liquid Crystal Tunable filter system, Sagnac
interferometer-based system, etc.)

 

5. Wavelength, temporal and intensity control of laser illumination with AOTFs,
for in vivo preclinical and clinical imaging

 

Page 18



--------------------------------------------------------------------------------

Attachment B

 

ASSIGNMENT AND LICENSE AGREEMENT

 

This ASSIGNMENT AND LICENSE AGREEMENT (this “Agreement”) is dated as of
November 1, 2004, and is between CHROMODYNAMICS, INC., a Pennsylvania
corporation (“CDI”), SPECTRAL MOLECULAR TECHNOLOGIES, INC., a Nevada corporation
(“Spectral”), and Daniel L. Farkas, Miriam Farkas, Elliott Wachman and Jill
Wachman (these four individuals, collectively, the “Inventors”).

 

RECITALS

 

WHEREAS, CDI is the exclusive licensee of the technology described on Exhibit A
attached hereto (the “CMU Technology”) pursuant to that certain License
Agreement (the “CMU License Agreement”), dated as of June 25, 1998, between
Carnegie Mellon University (“CMU”) and CDI; and

 

WHEREAS, the Inventors are the inventors of and own all right, title and
interest in and to the spectral/hyperspectral endoscopic system, utilizing an
acousto-optic tunable filter (AOTF) based implementation, described on Exhibit B
attached hereto (the “Endoscopic Invention”); and

 

WHEREAS, Spectral is a start-up corporation that has not yet raised any capital,
and Daniel L. Farkas is the Chairman and will be a shareholder of Spectral; and

 

WHEREAS, Spectral desires to license the CMU Technology and receive an
assignment of the Endoscopic Invention on the terms and conditions set forth
herein; and

 

WHEREAS, CDI and the Inventors are willing to have CMU directly license the CMU
Technology to Spectral or have CDI sublicense the CMU Technology to Spectral and
have the Inventors assign the Endoscopic Invention to Spectral on the terms and
conditions set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

“Affiliate” means any person, firm, corporation (including, without limitation,
service corporation and professional corporation), partnership (including,
without limitation, general partnership, limited partnership and limited
liability partnership), limited liability company, joint venture, business
trust, association or other entity that now or in the future, directly or
indirectly, controls, is controlled by or is under common control with a party.
For purposes of the foregoing, “control” means, with respect to: (a) a
corporation, the ownership, directly or indirectly, of greater than fifty
percent (50%) of the voting power to elect the directors thereof; and (b) any
other entity, managerial control by virtue of a written agreement or otherwise.

 

“CMU Patent Rights” means all valid claims in all patent applications, and all
continuing and divisional patent applications, continuations-in-part,
divisionals, prolongations and reissue applications claiming priority to such
applications, and all patents issuing therefrom or

 

Page 19



--------------------------------------------------------------------------------

subsequent improvements thereto, whether U.S. or foreign, which at any time may
be granted, relating to the CMU Technology.

 

“CMU Product” means any product that, but for this Agreement, the manufacture,
use or sale of which would constitute an infringement of the unexpired CMU
Patent Rights.

 

“Endoscopic Patent Rights” means all valid claims in all patent applications,
and all continuing and divisional patent applications, continuations-in-part,
divisionals, prolongations and reissue applications claiming priority to such
applications, and all patents issuing therefrom, or subsequent improvements
thereto, whether U.S. or foreign, which at any time may be granted relating to
the Endoscopic Invention.

 

“Endoscopic Product” means any product that, but for this Agreement, the
manufacture, use or sale of which would constitute an infringement of the
unexpired Endoscopic Patent Rights.

 

“Default” means the breach of a material term of this Agreement.

 

“Fiscal Quarter” means each period of three months ending on
March 31, June 30, September 30 and December 31.

 

“Net Sales” means the total gross revenues actually received by Spectral or its
Affiliates or their licensees or sublicensees from the sales of Products to
Third Parties, less deductions for the following, to the extent actually paid or
allowed with respect to such sales:

 

(a) sales and excise taxes and duties (including import duties) paid or allowed
by a selling party and any other governmental charges imposed upon the
manufacture or sale of the Product, after giving effect to any rebates or
refunds relating to such taxes or duties received by Spectral; and

 

(b) normal and customary trade, quantity and cash discounts (up to the amount
normal and customary for early payment of invoices); and

 

(c) allowances, chargebacks and credits to Third Parties on account of rejected,
damaged, or returned Products; and

 

(d) outbound transportation prepaid or allowed.

 

If (i) a Product is sold by Spectral or an Affiliate or their licensees or
sublicensees as one of a number of items without a separate price; (ii) the
consideration for the Product includes any non-cash element; or (iii) the
Product is transferred by Spectral or an Affiliate or their licensees or
sublicensees in any manner other than an invoiced sale (excluding contributions
of Products to governmental or private organizations), the Net Sales price
applicable to any such transaction will be deemed to be Spectral’s average Net
Sales price for the Product at that time in the relevant jurisdiction. Net Sales
shall not include any amounts received for microscopes or other equipment sold
in conjunction with Products that do not include the CMU Technology or
Endoscopic Invention.

 

Page 20



--------------------------------------------------------------------------------

“Products” means Endoscopic Products and CMU Products.

 

“Term” is defined in Section 9.1.

 

“Third Party” means any person or entity other than CDI, Spectral, the Inventors
and their respective Affiliates.

 

ARTICLE 2

GRANT OF RIGHTS

 

Section 2.1 Endoscopic Invention. The Inventors hereby assign and transfer to
Spectral all of their right, title and interest in and to the Endoscopic
Invention and Endoscopic Patent Rights, free and clear of all liens, claims or
encumbrances. CDI hereby acknowledges and consents to the foregoing assignment
of the Endoscopic Invention and Endoscopic Patent Rights and releases and
assigns to Spectral any claims to or rights it may now or in the future have in
the Endoscopic Invention and Endoscopic Patent Rights. The Inventors and CDI
hereby jointly and severally agree to indemnify and hold harmless Spectral and
its shareholders against any claim made by CDI, any CDI shareholder or CMU based
on the assignment pursuant to this Section 2.1.

 

Section 2.2 CMU Technology. CDI and the Inventors shall use their commercially
reasonable best efforts to assist Spectral, at Spectral’s cost and expense, in
acquiring a direct, exclusive, worldwide license from CMU of the CMU Technology
for use in developing and commercializing the Endoscopic Invention and otherwise
for use in developing and commercializing dermoscopic applications and devices
and other imaging applications and devices for ultimate clinical use
(collectively, the “Endoscopic Applications”). If Spectral is unable to obtain a
direct, exclusive, worldwide license from CMU of the CMU Technology on or before
January 15, 2005, then CDI shall, subject to the terms of this Agreement, grant
as of that date to Spectral an exclusive, worldwide sublicense to develop,
manufacture, market, distribute, import, offer for sale and sell CMU Products,
both on its own and through one or more Affiliates, distributors and
sublicensees, for the Endoscopic Applications; provided, however, that the
sublicense to the CMU Technology, if granted by CDI to Spectral pursuant to this
Section 2.2, will terminate immediately upon the termination of the CMU License
Agreement. Upon any sublicense to Spectral under this Section 2.2, Spectral
shall assume, along with CDI, all of CDI’s obligations under the CMU License
Agreement. CDI shall use its commercially reasonable best efforts to maintain
the CMU License Agreement in full force and effect and shall promptly notify
Spectral in writing of any prospective or actual default thereunder by CDI. CDI
shall also use its commercially reasonable best efforts to obtain CMU’s
agreement to enter into a direct license with Spectral having the same terms and
conditions as the CMU License Agreement in the event that agreement is
terminated by CMU due to a default by CDI. Spectral may sublicense the rights
granted in this Section 2.2; provided, however, that Spectral shall obtain CDI’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, in the case of any sublicense to an entity other than an Affiliate of
Spectral.

 

Page 21



--------------------------------------------------------------------------------

ARTICLE 3

DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

 

Section 3.1 Development of Products. Spectral shall, at its sole cost and
expense, use commercially reasonable efforts to develop and commercialize the
Products, in the area of medical applications and such other areas, if any, as
Spectral in its sole discretion shall determine. Spectral shall provide a
written report to the Inventors every year during the Term, stating in
reasonable detail all significant progress achieved and material difficulties
encountered since the last such report in the development of Products. The
parties acknowledge that (i) the Endoscopic Invention and the CMU Technology are
at an early stage of development and are not yet ready for clinical development,
and (ii) Spectral will need to raise significant capital before it can carry out
substantial development activities with respect to the Endoscopic Invention and
the CMU Technology. CDI and the Inventors acknowledge that Spectral intends to
own, acquire and develop other technologies in the spectral or molecular imaging
field having medical or other applications and that these technologies shall not
be subject to the terms of this Agreement.

 

Section 3.2 Manufacturing of Products. Spectral shall, at its sole cost and
expense, manufacture, or have manufactured, the Products.

 

Section 3.3 Marketing of Products. Spectral will control and make all decisions
regarding the strategy and tactics of marketing, selling and otherwise
commercializing the Products, including, without limitation, the method of sales
and distribution, organization and management of sales and marketing, packaging
and labeling, and other terms and conditions for such sales and marketing.
Spectral may designate and appoint one or more Third Parties to act as its agent
in connection with the marketing, sale and distribution of the Products.

 

Section 3.4 SBIR/NIH Grant. Elliot Wachman and Daniel L. Farkas are
co-investigators (PI and co-PI) under a CDI-sponsored SBIR/NIH $100,000 Phase I
grant for endoscopy research related to the Endoscopic Invention and the CMU
Technology. Upon successful completion of the Phase I research project, CDI
shall permit Spectral to join it as co-applicant organization and shall use its
commercially reasonable efforts to obtain a Phase II SBIR/NIH grant for
additional research in this area, or shall allow Spectral to become the lead
applicant organization in case CDI becomes ineligible for submitting an SBIR
application.

 

Section 3.5 Elliott Wachman Consulting. Elliott Wachman shall make reasonable
efforts to be available to provide off-site consulting services to Spectral, as
Spectral may reasonably request from time to time, to assist Spectral in
performing its obligations under this Agreement. The terms and conditions,
including the scope of services and compensation, will be negotiated in good
faith by Spectral and Elliott Wachman, who will in no event be required to
provide, or be requested by Spectral to provide, more than 20 days per year of
consulting services hereunder. Spectral shall have no obligation to retain
Elliott Wachman to provide any of the foregoing services.

 

Page 22



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENTS; ACCOUNTING

 

Section 4.1 Reimbursement of Endoscopic Invention Legal Fees. Spectral shall,
within thirty (30) days of the date hereof, (i) pay to CDI (who shall allocate a
portion of this payment to the Inventors as the Inventors and CDI shall agree
among them) five thousand five hundred twenty-two dollars ($5,522) for legal
fees incurred in connection with the Endoscopic Invention, and (ii) pay to Ed
Penkoske, Esq., on behalf of CDI and the Inventors, the sum of two thousand four
hundred thirty-one dollars and twenty-five cents ($2,431.25) plus such
additional amounts incurred or billed by Mr. Penkoske in connection with the
Endoscopic Patent Rights through the date of execution of this Agreement;
provided, however, that Spectral’s obligations under clause (ii) of this
Section 4.1 will in no event exceed three thousand two hundred seventy-eight
dollars ($3,278) and CDI shall promptly pay any remaining amounts owing to
Mr. Penkoske for that period.

 

Section 4.2 Spectral Financing. Spectral shall use its commercially reasonable
diligence to obtain four hundred thousand dollars ($400,000) or more in
aggregate financing from all sources (including, without limitation, debt,
equity financing, financing in kind and grants from governmental or other
agencies) within eighteen (18) months from the date of this Agreement. Upon
raising an aggregate of two hundred fifty thousand dollars ($250,000) or more,
Spectral shall promptly pay (i) sixteen thousand two hundred dollars ($16,200)
to the Inventors (to be divided equally among them), and (ii) forty thousand
dollars ($40,000) to CDI or, at Spectral’s election, to third parties to
purchase equipment, in either case to be used solely to conduct spectral
endoscopy-related research activities in support of the Phase II SBIR grant
described in Section 3.4.

 

Section 4.3 Endoscopic Sublicensing Fees. Spectral shall pay to the Inventors
{***} for each license of the Endoscopic Invention granted by Spectral to any
Third Party. Spectral shall pay all amounts due to the Inventors under this
Section 4.3 within thirty (30) days of the date Spectral receives the underlying
sublicensing fees from the Third Party sublicensee. All payments made by
Spectral to the Inventors under Article 4 will be paid in equal amounts to the
Inventors and will be subject to offset by Spectral for all amounts that
Spectral is required to pay to Third Parties or expenses incurred by Spectral in
defending against any claim by a Third Party of ownership of the Endoscopic
Invention or infringement by the Endoscopic Invention or that are otherwise owed
by the Inventors to Spectral pursuant to the terms of this Agreement.

 

Section 4.4 Royalties.

 

(a) Spectral shall pay to the Inventors {***}. Spectral shall, in the case of a
direct license with CMU, pay a total of not more than {***} to CMU and CDI, with
CDI to receive {***}. Spectral shall, in the case of a sublicense from CDI, pay
CDI {***}

 

(b) Spectral shall pay to CDI or the Inventors, as the case may be, the
royalties payable under Section 4.4 no later than thirty (30) days following the
end of each Fiscal Quarter. All payments must be accompanied by a written report
showing for the Fiscal Quarter for which the royalty payment applies: (i) the
Net Sales of each Product (along with a detailed description of the calculation
thereof); and (ii) the royalties payable pursuant to Section 4.4.

 

Page 23



--------------------------------------------------------------------------------

With respect to Net Sales of Products that are made in a currency other than the
U.S. Dollar, Spectral shall state the Net Sales and royalties payable hereunder
in the domestic currency of the country in which the Net Sales were made,
together with the U.S. Dollar equivalent, based on the exchange rate specified
by Section 4.4(c).

 

(c) In making currency conversions pursuant to Section 4.4(b), Spectral shall
use the average of the U.S. Dollar equivalent exchange rate as published in The
Wall Street Journal for the first and last business day of the applicable Fiscal
Quarter.

 

(d) Spectral shall use commercially reasonable efforts to require each licensee
of the Endoscopic Invention or sublicensee of CMU Technology to pay directly to
CDI, or the Inventors, as the case may be, royalties on Net Sales of the
Products by such licensee or sublicensee, which royalties will be computed and
payable in accordance with this Section 4.4. Spectral and each licensee of the
Endoscopic Invention or sublicensee of the CMU Technology will be jointly and
severally liable for royalties on Net Sales of the Products by such licensee or
sublicensee.

 

(e) Spectral shall have no obligation to make any payments to CDI (or any
successor in interest to CDI) under Article 4 that would otherwise be payable
with respect to any period after CDI sells all or substantially all of its
assets or merges or completes any other similar transaction in which its current
shareholders own less than 50% of the surviving entity. However, each of
Spectral’s obligations to the Inventors under Article 4 shall remain unchanged.

 

Section 4.5 Confidential Financial Information. CDI and the Inventors shall
treat all financial information pertaining to this Agreement as confidential and
shall not disclose any of this information to any third party.

 

ARTICLE 5

PATENTS

 

Section 5.1 Patent Filings, Prosecution and Maintenance. Spectral shall use
commercially reasonable efforts in the filing, prosecution and maintenance of
the Endoscopic Patent Rights for the U.S. and such other territories as Spectral
shall determine in its sole discretion, using patent counsel of its choice.
Spectral shall furnish to the Inventors in a timely manner copies of all
material documents relating to, and shall consult with the Inventors concerning,
the preparation, filing, prosecution and maintenance of the Endoscopic Patent
Rights. Spectral shall provide the Inventors with copies of any proposed
submissions in connection with the prosecution and maintenance of the Endoscopic
Patent Rights for review and comment prior to filing, and shall take into
account the Inventors’ comments related thereto and incorporate or act on such
comments to the extent deemed appropriate and reasonable by Spectral and its
patent counsel. The Inventors shall treat as confidential all information
provided to them for Spectral under this Section 5.1 and shall not disclose any
of this information to any third party.

 

Section 5.2 Infringement Actions by Third Parties. If CDI, the Inventors,
Spectral or their respective Affiliates, or Spectral’s licensees, distributors
or customers are sued or threatened with suit by a Third Party for infringement
of a Third Party patent or for

 

Page 24



--------------------------------------------------------------------------------

misappropriation of any Third Party know-how, proprietary, technical or
confidential information because of Spectral’s use or license of the Endoscopic
Invention or the development, manufacture or commercialization of Endoscopic
Products (each, an “Infringement Action”), such party shall promptly notify the
other parties in writing. The Inventors will have the first right, but not the
obligation, to defend each Infringement Action, using counsel reasonably
acceptable to Spectral. The Inventors shall notify Spectral in writing, within
thirty (30) days of becoming aware of an Infringement Action, whether or not the
Inventors will defend the Infringement Action. If the Inventors elect not to
defend the Infringement Action, Spectral shall defend the Infringement Action,
in which case the Inventors shall provide all assistance reasonably requested by
Spectral, at no cost to Spectral. The party defending an Infringement Action
shall take into account the other party’s comments relating to such Infringement
Action to the extent reasonable. No party may settle or consent to an adverse
judgment with respect to an Infringement Action without the express written
consent of the other parties (such consent not to be unreasonably withheld or
delayed).

 

Section 5.3 Enforcement of Endoscopic Patent Rights.

 

(a) In the event that CDI, the Inventors or Spectral becomes aware of actual or
threatened infringement of the Endoscopic Patent Rights, such party shall
promptly notify the other parties in writing of such infringement and supply the
other party with all evidence possessed by the notifying party pertaining to and
establishing said infringement. The Inventors will have the first right, but not
the obligation, to bring an infringement action against the alleged infringing
party, using counsel reasonably acceptable to Spectral. If the Inventors do not
commence an infringement action within thirty (30) days of the date the
Inventors become aware of the alleged infringement, Spectral shall have the
right to bring an infringement action against the alleged infringing party. The
party conducting the action will have full control over its conduct, including
the settlement thereof; provided, however, that no settlement of an action will
be made without the consent of the other party (which consent shall not be
unreasonably withheld or delayed) if such settlement would adversely affect such
party.

 

(b) All monies recovered upon the final judgment or settlement recovered
pursuant to this Section 5.3 will be divided among the parties as follows after
the party conducting the litigation first receives its legal fees and other
third party costs incurred in conducting such litigation: (i) the Inventors will
be entitled to an amount equal to the remaining amount of the final judgment or
settlement multiplied by {***}, and (ii) Spectral will be entitled to the
balance of the judgment or settlement.

 

ARTICLE 6

CONFIDENTIALITY

 

Section 6.1 Confidentiality and Non-Use Obligations.

 

(a) During the Term and for five (5) years thereafter without regard to the
means of termination, no party to this Agreement may, for any purpose other than
the purpose of this Agreement, reveal or disclose to any third party information
and materials disclosed by another party and marked as confidential or for which
the receiving party knows or has reason to

 

Page 25



--------------------------------------------------------------------------------

know are or contain trade secrets or other proprietary information of the
disclosing party (“Confidential Information”) without first obtaining the
written consent of the disclosing party.

 

(b) Each party shall take all reasonable precautions to prevent the use or
disclosure of another party’s Confidential Information without first obtaining
the written consent of the disclosing party.

 

(c) The restrictions on the disclosure and use of Confidential Information
contained in this Article 6 do not apply to any information that:

 

(i) can be demonstrated by the recipient to have already been in its possession
at the time of disclosure by the disclosing party;

 

(ii) is or later becomes available to the public, as evidenced by documents
which are generally available; provided that such availability is not caused by
a breach of this Article 6;

 

(iii) is received from a Third Party having legitimate possession thereof and
the independent legal right to make such disclosure;

 

(iv) is developed by the receiving party entirely without reference to, or use
of, Confidential Information; or

 

(v) is required to be disclosed by law or government regulation.

 

Section 6.2 Press Releases and Public Announcements. No party may issue any
press release or other publicity materials, or make any public presentation with
respect to the specific terms or conditions of this Agreement without the prior
written consent of the other parties (such consent not to be unreasonably
withheld or delayed). The restrictions contained in this Section 6.2 do not
apply to disclosures that are limited to a general disclosure of the existence
of this Agreement and the parties to this Agreement or disclosures required by
law or regulation; provided that the disclosing party gives the other parties
reasonable advance notice of the proposed disclosure that is legally required,
including the text thereof.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

Section 7.1 CDI’s Representations and Warranties. CDI represents and warrants to
Spectral that:

 

(a) CDI is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Pennsylvania and has full power to own its
properties and conduct the business presently being conducted by it, and is duly
qualified to do business in, and is in good standing under, the laws of all
states and nations in which its activities or assets require such status, except
in any case where the failure to be so qualified and in good standing would not
be material.

 

Page 26



--------------------------------------------------------------------------------

(b) CDI has full right, power and authority to perform its obligations pursuant
to this Agreement, and this Agreement and the transactions contemplated hereby
have been duly and validly authorized by all necessary action on the part of
CDI. This Agreement has been duly and validly executed by CDI. Upon execution
and delivery of this Agreement, it will be the valid and binding obligation of
CDI, enforceable in accordance with its terms, subject to equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditor’s rights and remedies generally.

 

(c) The execution, delivery and performance of this Agreement do not, and the
consummation of the transactions contemplated herein will not, violate any law,
rule, regulation, order, judgment or decree binding on CDI or result in a breach
of any term of the certificate of incorporation or by-laws of CDI or any
contract, agreement or other instrument to which CDI is a party, except in each
case to an extent not material. No authorization is required by CDI for the
execution, delivery, or performance of this Agreement by CDI.

 

(d) To the best of CDI’s knowledge, the CMU License Agreement is in full force
and effect and is a valid, binding and enforceable agreement between CDI and
CMU; CDI currently is in compliance with all of the material terms of the CMU
License Agreement; and CDI has not received any notice of default from CMU under
the CMU License Agreement.

 

(e) CDI and the Inventors are the sole owners of the entire right, title and
interest in and to the Endoscopic Invention and no other person or entity has
any license, claim or other right or interest in or to the Endoscopic Invention.

 

(f) To the best of CDI’s knowledge, neither the CMU Technology nor the
Endoscopic Invention infringes, misappropriates or otherwise conflicts with any
intellectual property or other rights of any third party and CDI has not
received notice from any third party of any such claim.

 

(g) CDI is not aware of any infringement or misappropriation of the CMU
Technology or the Endoscopic Invention by any third party.

 

(h) There are no judicial, arbitral, regulatory or administrative proceedings or
investigations, claims, actions or suits relating to the CMU Technology or the
Endoscopic Invention pending against or, to the best of CDI’s knowledge,
threatened against CDI or its Affiliates in any court or by or before any
governmental body or agency and, to the best of CDI’s knowledge, no such
judicial, arbitral, regulatory or administrative proceedings or investigations,
actions or suits have been threatened against CDI or its Affiliates.

 

(i) CDI follows reasonable commercial practices common in the industry to
protect its proprietary and confidential information, including requiring its
employees, consultants and agents to be bound in writing by obligations of
confidentiality and non-disclosure, and requiring its employees, consultants and
agents to assign to it any and all inventions and discoveries discovered by such
employees, consultants and/or agents made within the scope of and during their
employment, and only disclosing proprietary and confidential information to
Third Parties pursuant to written confidentiality and non-disclosure agreements.

 

Page 27



--------------------------------------------------------------------------------

Section 7.2 Representations and Warranties of Spectral. Spectral represents and
warrants to CDI and each Inventor that:

 

(a) Spectral is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has full corporate power to
own its properties and conduct the business presently being conducted by it, and
is duly qualified to do business in, and is in good standing under, the laws of
all states in which its activities or assets require such status, except in any
case where the failure to be so qualified and in good standing would not be
material.

 

(b) Spectral has full corporate right, power and authority to perform its
obligations pursuant to this Agreement, and this Agreement and the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of Spectral. This Agreement has been duly and
validly executed by Spectral. Upon execution and delivery of this Agreement, it
will be the valid and binding obligation of Spectral enforceable in accordance
with its terms, subject to equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditor’s
rights and remedies generally.

 

(c) The execution, delivery and performance of this Agreement do not, and the
consummation of the transactions contemplated herein will not, violate any law,
rule, regulation, order, judgment or decree binding on Spectral or result in a
breach of any term of the certificate of incorporation or by-laws of Spectral or
any contract, agreement or other instrument to which Spectral is a party, except
in each case to an extent not material. No authorization is required by Spectral
for the execution, delivery, or performance of this Agreement by Spectral.

 

(d) Spectral follows reasonable commercial practices common in the industry to
protect its proprietary and confidential information, including requiring its
employees, consultants and agents to be bound in writing by obligations of
confidentiality and nondisclosure, and requiring its employees, consultants and
agents to assign to it any and all inventions and discoveries discovered by such
employees, consultants and/or agents made within the scope of and during their
employment, and only disclosing proprietary and confidential information to
Third Parties pursuant to written confidentiality and nondisclosure agreements.

 

Section 7.3 Inventors’ Representations and Warranties. Each Inventor represents
and warrants to Spectral that:

 

(a) Upon execution and delivery of this Agreement, it will be the valid and
binding obligation of the Inventor, enforceable in accordance with its terms,
subject to equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditor’s rights and
remedies generally.

 

(b) The execution, delivery and performance of this Agreement does not, and the
consummation of the transactions contemplated herein will not, violate any
order, judgment or decree binding on the Inventor, or result in a breach of any
contract, agreement or other instrument to which the Inventor is a party or, to
the best of the Inventor’s knowledge, violate any law, rule or regulation
applicable to the Inventor, except in each case to an extent not material.

 

Page 28



--------------------------------------------------------------------------------

(c) The Inventors are the sole owners of the entire right, title and interest in
and to the Endoscopic Invention and no other person or entity has any license,
claim or other right or interest in or to the Endoscopic Invention.

 

(d) To the best of the Inventor’s knowledge, neither the Endoscopic Invention
nor the CMU Technology infringes, misappropriates or otherwise conflicts with
any intellectual property or other rights of any third party and the Inventor
has not received notice from any third party of any such claim.

 

(e) The Inventor is not aware of any infringement or misappropriation of the
Endoscopic Invention or CMU Technology by any third party.

 

(f) There are no judicial, arbitral, regulatory or administrative proceedings or
investigations, claims, actions or suits relating to the Endoscopic Invention or
CMU Technology pending against or, to the best of the Inventor’s knowledge,
threatened against the Inventor or his or her Affiliates in any court or by or
before any governmental body or agency and, to the best of Inventor’s knowledge,
no such judicial, arbitral, regulatory or administrative proceedings or
investigations, actions or suits have been threatened against the Inventor or
his or her Affiliates.

 

Section 7.4 LIMITATION ON WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NO PARTY MAKES ANY REPRESENTATION OR WARRANTY TO ANY OTHER PARTY,
WHETHER EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND THE PARTIES SPECIFICALLY DISCLAIM ANY AND ALL IMPLIED OR
STATUTORY WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 8

INDEMNIFICATION; INSURANCE

 

Section 8.1 Indemnification.

 

(a) Spectral Indemnification. Spectral shall indemnify and hold forever harmless
each Inventor, CDI and their Affiliates, agents, directors, officers and
employees from and against any loss, damage, action, proceeding, expense or
liability (including reasonable attorneys’ fees) arising from or in connection
with: (i) the breach or inaccuracy of any representation or warranty made by
Spectral in this Agreement; (ii) the gross negligence or willful misconduct of
Spectral or its Affiliates or any of their agents, directors, officers or
employees; (iii) the development, manufacture, use, commercialization
(including, without limitation, promotion, distribution, advertising, offering
for sale, sale or other disposition, transfer, importation or exportation),
labeling, handling or storage of any Product; and (iv) any infringement claim or
action and/or any misappropriation claim or action, whether threatened or
asserted, that relates to the Endoscopic Invention or the CMU Technology, but
only to the extent that both (A) Spectral, its Affiliates, licensees or
sublicensees modify the Endoscopic Invention or CMU Technology following the
execution of this Agreement and (B) the unmodified Endoscopic Invention or CMU
Technology would not be subject to the same claims.

 

Page 29



--------------------------------------------------------------------------------

(b) CDI Indemnification. CDI shall indemnify and hold forever harmless Spectral,
its Affiliates and each of their agents, directors, officers and employees from
and against any loss, damage, action, proceeding, expense or liability
(including reasonable attorneys’ fees) arising from or in connection with:
(i) the breach or inaccuracy of any representation or warranty made by CDI in
this Agreement; (ii) the gross negligence or willful misconduct of CDI or its
Affiliates or any of their agents, directors, officers or employees; and
(iii) except for claims and actions for which Spectral has an indemnification
obligation pursuant to Section 8.1(a), any infringement claim or action and/or
any misappropriation claim or action, whether threatened or asserted, that
relates to the Endoscopic Invention or CMU Technology.

 

(c) Inventor Indemnification. Each Inventor shall jointly and severally
indemnify and hold forever harmless Spectral, its Affiliates and each of their
agents, directors, officers and employees from and against any loss, damage,
action, proceeding, expense or liability (including reasonable attorneys’ fees)
arising from or in connection with: (i) the breach or inaccuracy of any
representation or warranty made by the Inventor in this Agreement; (ii) the
gross negligence or willful misconduct of the Inventor; and (iii) except for
claims and actions for which Spectral has an indemnification obligation pursuant
to Section 8.1(a), any infringement claim or action and/or any misappropriation
claim or action, whether threatened or asserted, that relates to the Endoscopic
Invention or CMU Technology.

 

Section 8.2 Procedure. The indemnities set forth in this Article 8 are subject
to the condition that the party seeking indemnification shall forthwith notify
the indemnifying party on being notified or otherwise made aware of a suit,
action or claim and that the indemnifying party defend and control any
proceedings, with the indemnified party being permitted to participate at the
indemnified party’s expense (unless a conflict of interest prevents
representation by joint counsel, in which event the indemnifying party shall pay
for the indemnified party’s counsel); provided that the indemnifying party may
not settle the suit or otherwise consent to any judgment in such suit without
the written consent of the indemnified party (such consent not to be
unreasonably withheld).

 

Section 8.3 DISCLAIMER. NO PARTY WILL BE LIABLE TO THE ANY OTHER PARTY FOR ANY
CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES OR EXPENSES, INCLUDING DAMAGES FOR
LOST PROFITS, LOSS OF OPPORTUNITY OR USE OF ANY KIND, SUFFERED BY THE OTHER
PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE.

 

Section 8.4 Insurance. During the Term and for a period of two (2) years
thereafter, Spectral shall obtain, or cause its licensee or sublicensee to
obtain at its sole cost and expense, liability insurance applicable to its
performance under this Agreement, that meets the following requirements:

 

(a) the insurance shall insure Spectral and any such licensee or sublicense
against all liability related to their activities relating to the development,
manufacture and sale of Products, including liability for bodily injury,
property damage or wrongful death; and

 

(b) the insurance must be in amounts that are reasonable and customary in the in
the medical device industry in the United States. Each such policy must include
a contractual

 

Page 30



--------------------------------------------------------------------------------

endorsement naming each Inventor as an additional insured and require the
insurance carrier to provide each Inventor with no less than thirty (30) days’
written notice of any change in the terms or coverage of the policy or its
cancellation.

 

ARTICLE 9

TERM; TERMINATION

 

Section 9.1 Term. This Agreement will commence on the date hereof and will
continue until the later of 15 years from the date of this Agreement or the last
to expire of any of the Patent Rights (the “Term”), unless earlier terminated in
accordance with the provisions of Section 9.2.

 

Section 9.2 Termination of Agreement. This Agreement may be terminated prior to
the expiration of the Term:

 

(a) By mutual written consent of CDI, the Inventors and Spectral.

 

(b) By the Inventors upon thirty (30) days prior written notice to Spectral, if
Spectral (i) fails to raise four hundred thousand dollars ($400,000) or more, in
the aggregate from one or more debt or equity financings, financings in kind,
and grants from governmental or other agencies within eighteen (18) months of
the date of this Agreement and has not otherwise been able to undertake
development efforts for the CMU Technology or the Endoscopic Invention, or
(ii) fails to invest or make binding commitments to invest, within eighteen
(18) months of the date of this Agreement, one hundred sixty thousand dollars
($160,000) or more in the development and commercialization of Products under
this Agreement, as evidenced by proof reasonably acceptable to each Inventor.

 

(c) Upon written notice by a party if (i) another party is dissolved or
liquidates, unless such dissolution or liquidation results from a
reorganization, acquisition, merger or similar event, or (ii) bankruptcy or
insolvency proceedings, including any proceeding under Title 11 of the U.S.
Code, have been brought by or against another party and, in the event such a
proceeding has been brought against such party, remains undismissed for a period
of sixty (60) days, or an assignment has been made for the benefit of such
party’s creditors or a receiver of such party’s assets has been appointed.

 

(d) By the Inventors or CDI, upon sixty (60) days prior written notice, if
Spectral is in Default, and fails to cure such breach within sixty (60) days
following receipt of written notice from the non-breaching party specifying the
breach to be cured.

 

(e) By Spectral, upon sixty (60) days prior written notice, if CDI or the
Inventors are in Default, and fail to cure such breach within sixty (60) days
following receipt of written notice from the non-breaching party specifying the
breach to be cured.

 

Section 9.3 Rights Upon Expiration of the Term or Earlier Termination. Upon
expiration of the Term or earlier termination pursuant to Section 9.2, the
licenses granted in Article 2 will terminate.

 

Page 31



--------------------------------------------------------------------------------

Section 9.4 Surviving Rights. Termination of this Agreement for any reason will
not effect:

 

(a) The rights and obligations of the parties provided in Section 4.5, Article
6, and Article 8, all of which will survive termination;

 

(b) Any other rights, obligations or liabilities which shall have accrued to the
benefit of a party prior to such termination (including without limitation
Spectral’s obligation to pay all royalty payments which have accrued hereunder
as of the effective date of such termination); and

 

(c) Any other rights of remedies provided at law or in equity which a party may
otherwise have against the another party.

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.1 Notices.

 

(a) Every notice or other communication required or contemplated by this
Agreement must be in writing and sent by one of the following methods:

 

(i) personal delivery, in which case delivery will be deemed to occur the day of
delivery;

 

(ii) certified or registered mail, postage prepaid, return receipt requested, in
which case delivery will be deemed to occur the day it is officially recorded by
the U.S. Postal Service as delivered to the intended recipient; or

 

(iii) next-day delivery to a U.S. address by recognized overnight delivery
service such as FedEx, in which case delivery will be deemed to occur upon
receipt.

 

(b) In each case, a notice or other communication sent to a party must be
directed to the address for that party set forth below, or to another address
designated by that party by written notice:

 

If to CDI, to:

 

ChromoDynamics, Inc.

1195 Airport Road, Unit #1

Lakewood, New Jersey 08701

Attention:                             

 

If to Spectral, to:

 

Spectral Molecular Technologies, Inc.

_______________________________

Attention: Sanford J. Hillsberg

 

Page 32



--------------------------------------------------------------------------------

If to Daniel L. Farkas, to:

 

Daniel L. Farkas

_______________________________

 

If to Miriam Farkas, to:

 

Miriam Farkas

_______________________________

 

If to Elliott Wachman, to:

 

Elliott Wachman

_______________________________

 

If to Jill Wachman, to:

 

Jill Wachman

_______________________________

 

Section 10.2 Governing Law. This Agreement is governed by the laws of the State
of California without giving effect to principles of conflict of laws.

 

Section 10.3 Jurisdiction; Service of Process. A party may initiate in the
courts of the State of California, County of Los Angeles, or, if it has or can
acquire jurisdiction, in the United States District Court for the Central
District of California, any proceeding seeking to enforce any provision of this
Agreement. Each of the parties consents to the jurisdiction of those courts (and
of the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. Process in any such action or proceeding
may be served by delivering a copy of the process to the party to be served at
the address and in the manner provided for the giving of notices in
Section 10.1. Nothing in this Section 10.3, however, affects the right of any
party to serve legal process in any other manner permitted by law.

 

Section 10.4 Non-waiver of Rights. Except as specifically provided for herein,
the waiver from time to time by a party of any of its rights or a party’s
failure to exercise any remedy will not operate or be construed as a continuing
waiver of the same or of any other rights or remedies provided in this
Agreement.

 

Section 10.5 No Agency. No party will, by virtue of this Agreement, have any
power to bind any other party to any obligation nor will this Agreement create
any relationship of agency, partnership or joint venture.

 

Section 10.6 Severability. If any provision of this Agreement is held
unenforceable by any court of competent jurisdiction, all other provisions of
this Agreement will remain effective. If any provision of this Agreement is held
to be unenforceable only in part or degree, it will remain effective to the
extent not held unenforceable.

 

Page 33



--------------------------------------------------------------------------------

Section 10.7 Entire Agreement. This Agreement constitutes the entire agreement
of the parties pertaining to the subject matter of this Agreement. It supersedes
all prior agreements of the parties, whether oral or written, pertaining to the
subject matter of this Agreement.

 

Section 10.8 Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of all parties to this Agreement.

 

Section 10.9 Assignment. No party may, without the prior written consent (not to
be unreasonably withheld or delayed) of the other parties having been obtained,
assign or transfer this Agreement to any Third Party, provided, however, that
Spectral may assign this agreement in connection with a sale of all or
substantially all of its assets or a merger or other similar transaction, and
each party may assign or transfer this Agreement to any Affiliate of such party
without the prior written consent of any other party hereto, provided that the
assigning party guarantees the performance of its Affiliate.

 

Section 10.10 Counterparts. This Agreement may be executed in counterparts, each
of which is an original and all of which together constitute one and the same
instrument.

 

Section 10.11 License Survival During Bankruptcy. All rights and licenses
granted under or pursuant to this Agreement to the CMU Technology, if
applicable, are, and will otherwise be deemed to be, for purposes of Paragraph
365(n) of the U.S. Bankruptcy Code, licenses of rights to “Intellectual
Property” as defined under Paragraph 101(35A) of the U.S. Bankruptcy Code. The
parties agree that Spectral, as a licensee of such rights under this Agreement,
will retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code, subject to performance by Spectral of its obligations
under this Agreement.

 

[Remainder of page left blank intentionally.]

 

Page 34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first indicated
above.

 

CHROMODYNAMICS, INC.

By: 

       

Name: 

 

Jill Wachman, M.D.

   

Title: 

 

Vice President

SPECTRAL MOLECULAR

TECHNOLOGIES, INC.

By: 

       

Name: 

 

Dr. Manfred Mosk

   

Title: 

 

Interim Chief Executive Officer

 

DANIEL L. FARKAS

 

MIRIAM FARKAS

 

ELLIOTT WACHMAN

 

JILL WACHMAN

 

Page 35



--------------------------------------------------------------------------------

EXHIBIT A

 

CMU TECHNOLOGY

 

(SEE ALSO COPY CMU LICENSE AGREEMENT ATTACHED HERETO)

 

1. All technologies covered under the following U.S. Patents:

 

  •   U.S. Patent 5,796,512: Sub-Micron Imaging System Having an Acousto-optic
Tunable Filter

 

  •   U.S. Patent 5,841,577: Light Microscope Having Acousto-optic Tunable
Filter

 

2. All software that has been developed by Drs. Wachman and Farkas and
Mr. Wen-hua Niu, prior to the Effective Date of the CMU License Agreement, and
related to the technologies which are referenced in #1 above:

 

  (a) software required to run microscope system (I/O, electronics and hardware
control, etc.

 

  (b) AOTF-derived image processing routines

 

  (c) AOTF crystal design and modeling routines

 

  (d) spectral analysis software

 

  (e) 3-D spectral visualization routines

 

Applications include but are not limited to:

 

3. In-vitro spectral imaging (fixed specimens, ex-vivo, or live cells)

 

  (a) brightfield

 

  (b) reflected light

 

  (c) fluorescence

 

  (d) pathology/histology

 

  (e) FISH

 

4. In-vivo spectral imaging

 

  (a) endoscopy by AOTFs

 

  (b) surface imaging by AOTFs (dermascopy)

 

  (c) non-invasive sub-surface imaging by AOTFs (oxygen sensing, etc.)

 

  (d) Optical Coherence Tomography using AOTFs

 

5. Macroscopic spectral imaging

 

6. Use of AOTF system for illumination in combination with a different spectral
system for detection (Liquid Crystal Tunable filter system, Sagnac
interferometer-based system, etc.)

 

Page 36



--------------------------------------------------------------------------------

EXHIBIT B

 

ENDOSCOPIC INVENTION

 

IMAGING ELASTIC SCATTERING SPECTROSCOPY

 

Inventors; Daniel L. Farkas, PhD; Elliot S. Wachman, PhD; Jill Wachman, MD;
Miriam Farkas, MD

 

BACKGROUND OF THE INVENTION

 

Field of the Invention

 

[0001] The present invention is broadly concerned with providing a non-invasive
technique for the early detection of cancer and other abnormal tissue and, more
particularly, to the field of imaging elastic scattering spectroscopy (IESS).

 

Description of the Background

 

[0002] Detecting abnormal tissue early is critical to the successful treatment
of disease. Life expectancy of patients with malignancy or cancer, for example,
can increase dramatically when abnormal tissue is identified while still in a
pre-malignant state. Such tissue regions, dysplasia and carcinoma in situ being
typical examples, are ordinarily detected by surgical biopsy. The removed tissue
is sent to a pathologist, where it is examined under a microscope for the
characteristic morphological changes that indicate abnormal cell growth. Upon
receiving the pathology report, the physician can then decide whether further
removal of the tissue is indicated.

 

[0003] This method of treatment has a number of serious drawbacks. For example,
only a limited number of regions can be biopsied, with the choice of region
determined only by its gross appearance in the eyes of the physician. It is
therefore quite likely that a problem area, particularly one in an early stage
of abnormality, may be missed completely. Another serious drawback of this
method of treatment is that since the identification of abnormality must await
the pathology report, surgical removal of the abnormal tissue often must be
performed during a separate procedure (and sometimes even by successive
iterations), thereby increasing risk to the patient, and inconvenience and cost
for both the patient and the physician.

 

[0004] Within the last decade or so, a number of all-optical techniques for
identifying abnormal tissue have been developed in an attempt to avoid these
problems. These approaches have the potential for allowing problem sites to be
detected over a large area sensitively and quickly, without having to rely on
the subjective judgment of the physician. In addition, because suspicious areas
can be identified during the initial examination, diseased tissue can be removed
immediately, and completeness of the excision assessed by prompt reimaging of
the area in question.

 

[0005] The most developed of these optical techniques makes use of differences
in the spectra of fluorescence exhibited by normal and abnormal tissue. This
fluorescence is ordinarily excited by laser illumination, and can be either
intrinsic or extrinsic. Although numerous groups are working on the development
of fluorescence-based systems for cancer diagnosis, to date only one device has
reached the commercial market. The LIFE scope, manufactured by Xillix Inc. and
marketed by Olympus, Inc., uses ultraviolet laser light to excite tissue
autofluorescence through a bronchoscope. It is presently being used by
approximately 50 groups worldwide with a cost of upwards of $200,000 per unit.
Although this device provides much greater sensitivity than standard white-light
bronchoscopy, single procedures can be very time consuming. Even experienced
surgeons often require 45 minutes to perform one examination which would take
only 3 minutes using standard bronchoscopy equipment. The use of the LIFE scope
is not only quite draining for the patient and physician, but also limits
greatly the number of patients that can be seen, thereby substantially
increasing procedure cost.

 

[0006] Other groups have used Raman signals to identify abnormal tissue, however
these signals are extremely weak, and it may be difficult to implement as a
practical clinical tool.

 

[0007] A third approach, elastic scattering spectroscopy (ESS), illuminates the
sample, and looks at the spectral content of the light scattered from tissue
right beneath the surface by using a point probe in contact with the tissue
surface. This method has the capability of detecting disorganized epithelial
orientation and architecture, morphological changes in epithelial surface
texture and thickness, cell crowding, enlargement and hyperchromicity of cell
nuclei, increased concentration of metabolic organelles, and the presence of
abnormal protein packages. ESS has been used to study the skin, the eyes, the
bladder, the prostate and many different regions of the gastrointestinal tract.
In one study, ESS was used to differentiate neoplastic from non-neoplastic
tissue and adenomatous polyps from hyperplasic polyps in the colon with a
predictive accuracy of ~85%. In another study ESS was used to detect

 

Page 37



--------------------------------------------------------------------------------

bladder cancer with a sensitivity of 100% and a specificity of 97%. Preliminary
tests of this technique in the lower GI tract demonstrated the ability of
differentiating between dysplasia, adenoma/adenocarcinoma, and normal mucosa
with a sensitivity of 100% and a specificity of 98%. Studies in the skin have
demonstrated a sensitivity of 90.3% and a specificity of 77.4% for
distinguishing primary melanomas from benign nevi. Over a decade of clinical
trials with this instrument in a variety of organ systems has shown that these
spectra can provide a sensitivity means of detecting even early abnormal tissue.
At present, however, this method is capable of providing single point
measurements only, thereby making it inappropriate for routine clinical use.

 

[0008] Therefore, there is a need in the art for a system for detecting ESS
signals in a full imaging mode which can be equally applicable to imaging
endoscopically and imaging externally for routine clinical use.

 

SUMMARY OF THE PRESENT INVENTION

 

[0009] One aspect of the present invention is a method of generating data which
comprises illuminating a target with polarized light and serially imaging the
target at both parallel and perpendicular polarizations for each of a plurality
of different wavelengths. The serially imaging may include: illuminating the
target with a wavelength-tunable light source; illuminating the target with a
broadband light source in series with a wavelength-tunable filter; illuminating
the target with a broadband light source and detecting reflected light with a
detector whose wavelength acceptance can be chosen by interposing chromatic
filters in the light path; or illuminating the target with a broadband light
source and detecting reflected light with a wavelength-tunable filter in series
with a detector.

 

[0010] Another aspect of the present invention is a method of generating data
which comprises illuminating a target with polarized light, serially imaging the
target at both parallel and perpendicular polarizations for each of a plurality
of different wavelengths and determining range information indicative of a
distance to the target. Again, the serially imaging may include: illuminating
the target with a wavelength-tunable light source; illuminating the target with
a broadband light source in series with a wavelength-tunable filter;
illuminating the target with a broadband light source and detecting reflected
light with a detector whose wavelength acceptance can be chosen by interposing
chromatic filters in the light path or illuminating the target with a broadband
light source and detecting reflected light with a wavelength-tunable filter in
series with a detector. Additionally, determining range information may be
accomplished optically, sonically and/or mechanically. Further, determining
range information may be accomplished by illuminating a spot of the target with
a collimated beam of known diameter and degree of collimation, recording the
size of the illuminated spot reflected from the target, and calculating the
distance to the target using the size of the illuminated spot and the known
diameter and degree of collimation of the beam.

 

[0011] Another aspect of the present invention is screening for abnormal cells
and is comprised of illuminating a target with polarized light, serially
producing a series of images of the target at both parallel and perpendicular
polarizations for each of a plurality of different wavelengths, determining a
distance to the target, and analyzing the series of images based on the distance
to identify abnormal cells. The analysis may include an analysis based on Mie
theory mathematics.

 

[0012] The present invention is also directed to an apparatus comprising a light
source for generating polarized light. Means are provided to convey the
polarized light to a target. A collector receives light reflected from the
target. A detector is responsive to the collector for generating images at both
parallel and perpendicular polarizations for each of a plurality of wavelengths.
A range finder detects a distance to the target. The apparatus is under the
control of control electronics and may be configured to image areas on the
surface of the body, or configured so as to be inserted into various body
cavities. Typically, the apparatus would be used in conjunction with an analyzer
for analyzing the images for evidence of abnormal cells.

 

[0013] To enable the generation of images at a plurality of wavelengths, either
the source of light or the detector is wavelength tunable. The polarizers may
include any of a variety of known polarizing devices including, but not limited
to a polarizing sheet, a polarizing beamsplitter, or a polarizing-preserving
fiber. The range finder may be an optical, acoustical and/or mechanical device.

 

[0014] The present invention provides a non-invasive technique for the early
detection of cancer and other abnormal tissue. The present invention allows for
detecting ESS signals in a full imaging mode which can be equally applicable to
imaging endoscopically and imaging externally for routine clinical use.

 

Page 38



--------------------------------------------------------------------------------

BRIEF DESCRIPTION OF THE DRAWINGS

 

[0015] To enable the present invention to be easily understood and readily
practiced, the present invention will now be described for purposes of
illustration and not limitation, in connection with the following figures
wherein:

 

[0016] FIG. 1 illustrates an apparatus constructed according to the present
invention used in a process for screening for abnormal cells;

 

[0017] FIG. 2 is a block diagram of one embodiment of the apparatus shown in
FIG. 1;

 

[0018] FIG. 3 is a diagram illustrating the steps of a method of screening
according to the present invention;

 

[0019] FIG. 4 is a diagram of another embodiment of the present invention useful
for screening for abnormal cells in a body cavity;

 

[0020] FIG. 5A is a detailed diagram illustrating a port element which may be a
component of the present invention;

 

[0021] FIGS. 5B and 5C are detailed diagrams illustrating a range finding
mechanism useful for determining the distance between the tissue and probe which
may be a component of the present invention; and

 

[0022] FIGS. 6A and 6B are detailed diagrams illustrating alternative
embodiments for the collection components of the present invention.

 

DETAILED DESCRIPTION OF THE INVENTION

 

[0023] One embodiment of an apparatus 10 constructed according to the teachings
of the present invention and useful for screening for abnormal cells is
illustrated in FIG. 1. In FIG. 1, a patient 12 is positioned on an examining
table 14. A target 16 is examined by apparatus 10 as will be described in detail
below. Those of ordinary skill in the art will recognize that target 16 is meant
to be exemplary and not limiting.

 

[0024] Most internal and external surfaces of the body are covered with a layer
of cells known as the epithelium. One of the more common types of epithelial
tissue is known as the “columnar epithelium”, in which a single layer of
epithelial cells lies on top of the thicker sub-mucosal layer. In such a case,
the epithelial nuclei can be considered as scattering spheres embedded in a
surrounding uniform medium of different optical composition.

 

[0025] The way that light scatters in such a situation depends upon a number of
factors: scattering angle, sphere size, wavelength and polarization of the light
being scattered, as well as the optical properties of the spheres and
surrounding medium. The mathematics used to describe this scattering is known as
the Mie theory. Hence, if the wavelengths and polarization of the illumination
light, the detection angle, and the optical properties of the tissue are know,
the Mie theory can be used to calculate the size of the nuclear spheres
responsible for the observed scatter. If a camera is used to produce images of
the light reflected from the target 16, then an analysis of the images will
result in a map of nuclear size at each point in the tissue imaged. This is the
basis of imaging elastic scattering spectroscopy (IESS).

 

[0026] The apparatus 10 shown if FIG. 1 is illustrated in greater detail in FIG.
2. In FIG. 2, a light source 20 is used to generate polarized light. The light
source 20 may be comprised of a filament 22 or other source of light. Filament
22 may be a tunable light source or a broadband light source. Should filament 22
be a tunable light source, it is preferably capable of rapidly switching between
wavelengths. Should filament 22 be a broadband light source, a tunable filter 24
may optionally be used in series with filament 22 to provide light at discrete
wavelengths. Tunable filter 24 should be a device that is capable of rapidly
switching between wavelengths, such as an acousto-optic tunable filter (AOTF) or
monochromator. The light 29 from light source 20 exists device 10 through an
illumination port 30 for illuminating the target 16. The light source 20 is
directly in line with illumination port 30, or fiber optics may be used to
convey light to the illumination port 30. Additionally, a polarizer 26 may be
included in light source 20 within the light path to polarize the light.
Polarizer 26 could be any device that polarizes light, for example, a polarizing
sheet, a polarizing beamsplitter, a polarizing-preserving fiber, among others.
Those of ordinary skill in the art will recognize that polarizer 26 may be any
polarizing element known in the art. The light source is under the control of
control electronics 28.

 

[0027] Target 16 may be any tissue, including external tissue, such as the skin,
or internal tissue such as those accessible endoscopically or otherwise, as will
be described below. The light 29 is polarized at this point and may be serially
tuned through a plurality of wavelengths by the filter 24. Alternatively, and as
will become apparent, the light could remain broadband, with the tuning
occurring on the detection side of apparatus 10.

 

[0028] Light 32 reflected from target 16 is received by an imaging port 34. A
collector, or series of collection components, 36 is responsive to the light 32
collected at the imaging port 34. Collection components 36 may include
polarization filters 38 and imaging optics 40. An imaging detector 42 is
responsive to the collector 36 for generating images at both parallel and
perpendicular polarizations for each of a plurality of wavelengths. If filament
22 is a broadband light source, and light source 20 does not include tunable
filter 24, collection components 36 may contain a tunable filter 24 to provide
for spectral discrimination. Tunable filter 24 should be a device that is
capable of rapidly switching between wavelengths, such as an acousto-optic
tunable filter (AOTF) or monochromator The

 

Page 39



--------------------------------------------------------------------------------

imaging detector 42 is under the control of control electronics 28 and, when
collector 36 contains a tunable filter, the collector 36 will also be under the
control of control electronics 28.

 

[0029] Apparatus 10 includes a range finder 44 for detecting the distance
between a range finding port 45 and target 16. Ranger finder 44 may be
implemented using any known form of optical, acoustical (sonic) or mechanical
range finding device. Range finder 44 is under the control of control
electronics 28 and will produce range information for each target 16.

 

[0030] An analyzer 46, which may be integral with apparatus 10 or remote from
apparatus 10, is responsive to the images and the range information. Based on
the range information, the images are analyzed to identify abnormal cells using
the aforementioned Mie theory.

 

[0031] A method of operating the apparatus 10 of the present invention is
illustrated in FIG. 3. In FIG. 3, at step 50, polarized light 29 is used to
illuminate target 16. At step 52, light reflected from the target is collected.
At step 54 the collected light is used to serially create images at both
parallel and perpendicular polarizations at a plurality of wavelengths. The
resulting set of images provides elastic scattering spectra at each imaged
point.

 

[0032] Step 50 may include illuminating the target with a tunable light source
or a broadband light source in series with a tunable filter. Alternatively, step
50 may include illuminating the target with a broadband light source and step 54
may include detecting reflected light with a tunable detector or with a tunable
filter in series with a detector.

 

[0033] At step 56 range information indicative of the distance to the target,
e.g. the distance between the target and the range finding port 45, is
generated. The range information may be generated optically, sonically, or
mechanically. Although FIG. 3 illustrates the range finding step after steps 50,
52 and 54, the range finding operation can be performed either before or in
parallel with steps 50, 52 and/or 54.

 

[0034] Steps 50, 52 and 54 may be referred to as a method of generating data as
those steps result in the production of the images needed to screen for abnormal
cells. The method of generating data may also include the range finding
operation represented by step 56.

 

[0035] At step 58 the generated images are analyzed based on the distance
information. This analysis may include an analysis based on the Mie theory. The
analysis may determine the nuclear size distribution point-by-point throughout
the imaged region. Because size information is a parameter often used by a
pathologist when diagnosing biopsied tissue, the analysis results may optionally
be pictorially displayed before the physician (with, for example, different
sizes depicted in false color), thereby providing a near real-time assessment of
the nature of the tissue being examined. Those of ordinary skill in the art will
recognize that the screening for abnormal cells can be done offline. That is,
steps 50, 52, 54 and 56 may be performed and the data transmitted to a remote
location for analysis or stored for later analysis.

 

[0036] FIG. 4 illustrates another embodiment of the present invention in which
the apparatus 10’ is configured for screening for abnormal cells in a body
cavity. A portion of the apparatus 10’ may be designed as an imaging probe to be
inserted into and removed from an instrument channel of a conventional endoscope
64, or incorporated as a permanent additional port in a modified endoscope.

 

[0037] As shown FIG. 4, light source 20 may be a spectral light source. Light
source 20 may be a monochromator (Polychrome IV, Till Photonics, Eugene, OR) or
AOTF-based source (ChromoDynamics, Inc., Lakewood, NJ), fed through a first
optical fiber 66 which leads to the distal end of an endoscope probe. First
optical fiber 66 provides a means for conveying the polarized light. In an
endoscopic embodiment, fiber optics are the most practical way of conveying the
light from the light source. In other embodiments, mirrors, beam splitters,
prisms, reflective devices, fiber optics, direct paths and the like may be used
as means for conveying. Polarization of the illumination light may be provided
by sheet polarizers (not shown) at the two illumination ports 30 (see FIG. 5A)
instead of using polarizer 26 as shown in FIG. 2, or by other means. The single
imaging port 34 (see FIG. 5A) has a second optical path (which may be provided
by a pair of optical fibers or a lens system as shown in FIGs. 6A and 6B)
responsive thereto to direct the collected light to the collector 36 discussed
in detail with FIGS. 6A and 6B. The optical fiber 66 has an outer diameter and
length compatible with insertion down the instrument channel of conventional
endoscopes (for many scopes, this necessitates an outer diameter less than 2.0
mm).

 

[0038] FIG.5A illustrates range finding port 45. FIGS. 5B and 5C illustrate a
simple, inexpensive range finding mechanism useful for determining the distance
between the tissue and probe. Range finding may be implemented using a
low-power, infrared laser diode fed fiber-optically into an optical
range-finding port at the distal end of the endoscope. The output optic on this
port will collimate this beam as much as possible to insure that the exiting
beam has a very low divergence angle. For a given starting beam diameter and
degree of collimation, the size of the spot illuminated on the tissue as a
proportion of the entire illuminated field-of-view will vary depending upon the
tissue-probe separation, as shown schematically in FIGS. 5B and 5C. At larger
separations (as shown in FIG. 5B) the near-collimated range finding laser spot
takes up a smaller area of illuminated field of view than at smaller separations
(as shown in FIG. 5C). The laser can then be pulsed on once, or several times,
per image set, the size of the reflected spot in the tissue measure, and from
this, the tissue-probe distance calculated. Although this technique

 

Page 40



--------------------------------------------------------------------------------

will provide a reasonable determination of distance only in the center of the
images field, this should be sufficient for the purposes of the IESS analysis,
particularly in regions of fairly regular topology (such as, for example, the
esophagus) where tissue-probe distances throughout the imaged area can be
readily extrapolated from the value measured at the center of the field. In
addition, topology of the illuminated region may also be adduced by looking at
the size and shape of the illuminated region.

 

[0039] A camera 68 is affixed to the proximal end of the endoscope 64. The
images may be captured with a high-speed black-and-white charged coupled device
(CCD) camera (SensiCam VGA, Cooke Corporation, Auburn Hills, MI) and sent to a
PC computer 70 that performs the function of the analyzer in FIG. 2. PC 70 may
contain software and/or hardware for image analysis, classification and display.
Camera 68 may be an independent unit proximately mounted to apparatus 64, or an
integrated part of apparatus 64, such as an embedded camera chip. Camera 68 is
preferably capable of high-speed operation and broad sensitive spectral response
for image acquisition.

 

[0040] FIGS. 6A and 6B show examples of other configurations of collection
components 36 which may be used. As shown in FIG. 6A and 6B either polarizing
sheets 76 or polarization beam splitting optics 84 can be used to split the
parallel and perpendicular polarizations. Collector 36 can include imaging
optics 40. Collector 36 may include a portion of optical fibers 79 and 80 or a
lens assembly which provide a second optic path 78. The collector 36 may also
include collection optics as shown in FIG. 6B. Collector 36 may include a
tunable filter 24 such as an AOTF-tunable imaging filter (ChromoDynamics, Inc.).

 

[0041] The fiber optic path provided by the collector 36 may provide a coherent
imaging bundle or bundles of optical fibers to deliver images to external camera
68, or to focus the images onto a camera chip (not shown) within endoscope 64.
This may also be done by an appropriately designed lens assembly instead of
optical fibers. If collection components 36 includes a tunable filter 24 (not
shown), tunable filter 24 may be located at any suitable location in the light
path.

 

[0042] FIGs. 6A and 6B are intended to illustrate that numerous alternative
embodiments of the present invention may be devised by those of ordinary skill
in the art. The exact sequence of tuning, polarizing and focusing the light, and
whether the tuning is performed on the input side (i.e. prior to the target) or
the output side (i.e. after the target) is of no consequence to the present
invention. Many components other than those disclosed may be used to perform the
desired function, and the selection of one type of component over another may
dictate other components that need to be in the light path. Thus, while the
present invention has been described in conjunction with presently preferred
embodiments, those of ordinary skill in the art will recognize that many
modifications and variations are possible. The present invention is intended to
be limited only by the scope of the following claims and not by the scope of the
disclosed exemplary embodiments.

 

Page 41



--------------------------------------------------------------------------------

What is claimed is:

 

1. A method of generating data, comprising:

 

illuminating a target with polarized light; and

 

serially imaging said target at both parallel and perpendicular polarizations
for each of a plurality of different wavelengths.

 

2. The method of claim 1 wherein said serially imaging includes illuminating the
target with a wavelength-tunable light source.

 

3. The method of claim 1 wherein said serially imaging includes illuminating the
target with a broadband light source in series with a wavelength-tunable filter.

 

4. The method of claim 1 wherein said serially imaging includes illuminating the
target with a broadband light source and detecting reflected light with a
detector whose wavelength acceptance can be chosen by interposing chromatic
filters in the light path.

 

5. The method of claim 1 wherein said serially imaging includes illuminating the
target with a broadband light source and detecting reflected light with a
wavelength-tunable filter in series with a detector.

 

5a. The method of claim 1 wherein said wavelength tunable filter is an AOTF.

 

6. A method of generating data, comprising:

 

illuminating a target with polarized light;

 

serially imaging said target at both parallel and perpendicular polarizations
for each of a plurality of different wavelengths; and

 

determining range information indicative of a distance to the target.

 

7. The method of claim 6, wherein said serially imaging includes illuminating
the target with a wavelength-tunable light source.

 

8. The method of claim 6 wherein said serially imaging includes illuminating the
target with a broadband light source in series with a wavelength-tunable filter.

 

9. The method of claim 6 wherein said serially imaging includes illuminating the
target with a broadband light source and detecting reflected light with a
detector whose wavelength acceptance can be chosen by interposing chromatic
filters in the light path.

 

10. The method of claim 6 wherein said serially imaging includes illuminating
the target with a broadband light source and detecting reflected light with a
wavelength-tunable filter in series with a detector.

 

10a. The method of claim 6 wherein said wavelength tunable filter is an AOTF.

 

11. The method of claim 6 wherein said determining includes either optically,
sonically or mechanically determining range information.

 

12. The method of claim 6 wherein said determining range information comprises:

 

illuminating a spot of said target with a collimated beam of known diameter and
degree of collimation;

 

recording the size of the illuminated spot reflected from said target; and

 

calculating the distance to said target using the size of the illuminated spot
and the known diameter and

 

degree of collimation of the beam.

 

13. A method of screening for abnormal cells, comprising:

 

illuminating a target with polarized light;

 

serially producing a series of images of said target at both parallel and
perpendicular polarizations for each of a plurality of different wavelengths;

 

Page 42



--------------------------------------------------------------------------------

determining a distance to the target; and

 

analyzing said series of images based on said distance.

 

14. The method of claim 13, wherein said analyzing includes an analysis based on
a Mie theory.

 

15. A method of screening for abnormal cells, comprising:

 

generating polarized light;

 

directing said polarized light onto a target;

 

collecting polarized light reflected from the target;

serially generating images at both parallel and perpendicular polarizations for
each of a plurality of different wavelengths from said gathered polarized light;

 

determining a distance to the target; and

 

analyzing said generated images based on the distance to determine cell
structure.

 

16. The method of claim 15, wherein said analyzing includes an analysis based on
a Mie theory.

 

17. The method of claim 15 wherein said determining includes either optically,
sonically, or mechanically determining the distance to the target.

 

18. The method of claim 15 wherein said determining comprises:

 

illuminating a spot of said target with a collimated beam of known diameter and
degree of collimation;

 

recording the size of the illuminated spot reflected from said target; and

 

calculating the distance to said target using the size of the illuminated spot
and the known diameter and degree of collimation of the beam.

 

19. An apparatus, comprising:

 

a light source for generating polarized light;

 

means for conveying the polarized light to a target;

 

a collector for receiving light reflected from the target;

 

a detector responsive to said collector for generating images at both parallel
and perpendicular polarizations for each of a plurality of wavelengths;

 

a range finder for detecting a distance to the target; and

 

control electronics for controlling the generating of images and the range
finder.

 

20. The apparatus of claim 19 wherein either said light source or said detector
is wavelength tunable.

 

21. The apparatus of claim 19 wherein said detector includes a charge coupled
device.

 

22. The apparatus of claim 19 wherein said light source includes a
monochromator.

 

23. The apparatus of claim 19 wherein said light source or said detector
includes an AOTF.

 

24. The apparatus of claim 19 wherein said light source includes a polarizing
element in series with a source of illumination.

 

25. The apparatus of claim 19 wherein said range finder includes either an
optical, acoustical or mechanical device.

 

26. The apparatus of claim 19 wherein said range finder comprises:

 

a light source for generating a collimated beam of known diameter and degree of
collimation for illuminating a spot of said target; and

 

a collector for detecting and recording the size of the illuminated spot
reflected from said target;

wherein said control electronics calculates the distance to said target using
the size of the illuminated spot and the known diameter and degree of
collimation of the beam.

 

Page 43



--------------------------------------------------------------------------------

27. An apparatus, comprising:

 

a light source for generating polarized light;

 

a first fiber optic path having a proximal end responsive to said light source
and a distal end having an illumination port for illuminating a target;

 

a second fiber optic path having a distal end having an imaging port responsive
to light reflected by the target and a proximal end, said first and second fiber
optic paths constructed such that said distal ends can be inserted into a body
cavity;

 

a detector responsive to said proximal end of said second fiber optic path for
generating images at both parallel and perpendicular polarizations for each of a
plurality of wavelengths;

 

a range finder for detecting a distance from said distal ends of said fiber
optic paths to the target; and

 

control electronics for controlling the generating of images and the range
finder.

 

28. The apparatus of claim 27 wherein either said light source or said detector
is wavelength tunable.

 

29. The apparatus of claim 27 wherein said detector includes a charge coupled
device.

 

30. The apparatus of claim 27 wherein said light source includes a
monochromator.

 

31. The apparatus of claim 27 wherein said light source or said detector
includes an AOTF.

 

32. The apparatus of claim 27 wherein said light source includes a polarizing
element in series with a source of illumination.

 

33. The apparatus of claim 27 wherein said range finder includes either an
optical, acoustical or mechanical device.

 

34. The apparatus of claim 27 wherein said range finder comprises:

 

a light source for generating a collimated beam of known diameter and degree of
collimation for illuminating a spot of said target; and

 

a collector for detecting and recording the size of the illuminated spot
reflected from said target;

 

wherein said control electronics calculates the distance from said distal ends
of said fiber optic paths to said target using the size of the illuminated spot
and the known diameter and degree of collimation of the beam.

 

35. A system, comprising:

 

a light source for generating polarized light;

 

means for conveying the polarized light to a target;

 

a collector for receiving light reflected from the target;

 

a detector responsive to said collector for generating images at both parallel
and perpendicular polarizations for each of a plurality of wavelengths;

 

a range finder for detecting a distance to the target;

 

control electronics for controlling the generation of the images and distance
detection; and

 

an analyzer for analyzing the images based on the detected distance.

 

36. The system of claim 35 wherein either said light source or said detector is
wavelength tunable under the control of said control electronics.

 

37. The system of claim 35 wherein said detector includes a charge coupled
device under the control of said control electronics.

 

Page 44



--------------------------------------------------------------------------------

ABSTRACT

 

An apparatus for image elastic scattering spectroscopy is disclosed that is
comprised of a light source for generating polarized light. Means are provided
to convey the polarized light to a target. A collector receives light reflected
from the target. A detector is responsive to the collector for generating images
at both parallel and perpendicular polarizations for each of a plurality of
wavelengths. A range finder detects a distance to the target. Control
electronics control the image generation and the range finder. The apparatus may
be configured to image areas on the surface of the body or configured so as to
be inserted into various body cavities. Typically, the apparatus will be used in
conjunction with an analyzer for analyzing the images for evidence of abnormal
cells. Methods of gathering data and of screening for abnormal cells are also
disclosed.

 

Page 45



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

ASSIGNMENT AND LICENSE AGREEMENT

 

This Amendment No. 1 to Assignment and License Agreement (this “Agreement”) is
dated as of November 2, 2004 and is made by and among Chromodynamics, Inc., a
Pennsylvania corporation (“CDI”), Spectral Molecular Imaging, Inc., a Nevada
corporation formerly named Spectral Molecular Technologies, Inc. (“Spectral”),
and Daniel L. Farkas, Miriam Farkas, Elliot Wachman and Jill Wachman (these four
individuals, collectively, the “Inventors”).

 

RECITALS

 

WHEREAS, CDI, Spectral and the Inventors (collectively, the “Parties”)
previously entered into an Assignment and License Agreement, dated as of
November 1, 2004 (the “Assignment Agreement”); and

 

WHEREAS, the Parties wish to amend certain provisions of the Assignment
Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 

1. Section 4.1 Amendment. Section 4.1 of the Assignment Agreement is hereby
amended by changing the reference therein to thirty (30) days from the date of
the Assignment Agreement to fifty (50) days from the date of the Assignment
Agreement.

 

2. Section 4.4 Amendment. Section 4.4(a) of the Assignment Agreement is hereby
amended by adding a fourth and fifth sentence to that Section, which sentences
shall read in full as follows:

 

“In the event Spectral is required to pay a royalty or other similar payment to
CMU or any third party in order to make, use or sell Endoscopic Products without
violating the intellectual property rights of that party, the foregoing royalty
payable by Spectral to the Inventors that is based on Net Sales of Endoscopic
Products shall be reduced by the amounts, if any, that are payable to each of
such third parties (before similar offsets under the third party agreement);
provided, however, that in no event will the royalty payable to the Inventors
due to this offset be reduced below {***}. In the event Spectral is required to
pay a royalty or other similar payment to any third party (other than CMU) in
order to make, use or sell CMU Products without violating the intellectual
property rights of that party, the foregoing royalty payable by Spectral to CDI
that is based on Net Sales of CMU Products shall be reduced by the amounts, if
any, that are payable to each of such third parties (before similar offsets
under the third party agreement); provided, however, that in no event will the
royalty payable to CDI (after first taking into account any required payment by
Spectral to CMU) be reduced by more than {***}.

 

Page 46



--------------------------------------------------------------------------------

3. Miscellaneous. This Agreement, together with the Assignment Agreement as
modified by this Agreement, constitutes the entire agreement of the Parties
pertaining to the subject matter of this Agreement. This Agreement may be
executed in one or more counterparts, each of which is an original and all of
which together constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first indicated
above.

 

CHROMODYNAMICS, INC.

By:

       

Name: Jill Wachman, M.D.

   

Title:   Vice President

SPECTRAL MOLECULAR IMAGING, INC.

By:

       

Name: Dr. Manfred Mosk

   

Title:   Interim Chief Executive Officer

 

DANIEL L. FARKAS

 

MIRIAM FARKAS

 

ELLIOTT WACHMAN

 

JILL WACHMAN

 

Page 47



--------------------------------------------------------------------------------

Attachment C

 

Agreement by Subsidiary regarding the License Agreement

between CMU and Spectral Molecular Imaging, Inc.

dated                     , 2005

 

This agreement is entered into by
________________________________________________ (hereinafter “LICENSEE’s
Subsidiary”), a corporation having the address of
________________________________________ ___________________________, which
represents and warrants that it is a subsidiary of Spectral Molecular Imaging,
Inc., and that more than 50% of the stock of LICENSEE’s Subsidiary is owned
directly by Spectral Molecular Imaging, Inc. (or by a wholly owned Spectral
Molecular Imaging, Inc. subsidiary).

 

LICENSEE’s Subsidiary agrees that it is a LICENSEE under the attached License
Agreement between LICENSEE and CMU dated ________________ (hereinafter the
“License Agreement”) and further agrees to be bound as a LICENSEE and to have
all of the obligations of the LICENSEE provided by said License Agreement. This
Agreement is executed by LICENSEE Subsidiary with the intent to be legally bound
hereby. The undersigned verifies subject to the penalties of 18 Pa. C.S. § 4904
relating to unsworn falsification to authorities that he/she has the authority
to bind LICENSEE’s Subsidiary to this Agreement.

 

Attest: 

         

By: 

       

Name, Title

         

Name, Title

Date:

               

 

Page 48